Exhibit 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of September 10, 2012

among

VIRTUS INVESTMENT PARTNERS, INC.,

as Borrower,

The Lenders Party Hereto,

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent

and

THE BANK OF NEW YORK MELLON,

as Administrative Agent, as Swingline Lender and as Issuing Bank

 

 

PNC CAPITAL MARKETS LLC,

as Joint Lead Arranger

THE BANK OF NEW YORK MELLON,

as Joint Lead Arranger

Bryan Cave LLP

1290 Avenue of the Americas

New York, New York 10104 3300



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE 1. DEFINITIONS

     1   

Section 1.1

    

Defined Terms

     1   

Section 1.2

    

Classification of Revolving Loans and Borrowings

     23   

Section 1.3

    

Terms Generally

     23   

Section 1.4

    

Accounting Terms; GAAP

     23   

Section 1.5

    

Rounding

     24   

Section 1.6

    

Resolution of Drafting Ambiguities

     24   

ARTICLE 2. THE CREDITS

     24   

Section 2.1

    

Revolving Commitments

     24   

Section 2.2

    

Revolving Loans and Revolving Borrowings

     24   

Section 2.3

    

Requests for Borrowings

     25   

Section 2.4

    

Funding of Borrowings

     26   

Section 2.5

    

Termination and Reduction of Commitments

     26   

Section 2.6

    

Repayment of Loans; Evidence of Debt

     27   

Section 2.7

    

Prepayment of Loans

     27   

Section 2.8

    

Swingline Loans

     28   

Section 2.9

    

Letters of Credit

     30   

Section 2.10

    

Payments Generally; Administrative Agent’s Clawback

     35   

Section 2.11

    

Increase in Revolving Commitments

     38   

Section 2.12

    

Defaulting Lenders

     39   

Section 2.13

    

Cash Collateral

     41   

ARTICLE 3. INTEREST, FEES, YIELD PROTECTION, ETC.

     42   

Section 3.1

    

Interest

     42   

Section 3.2

    

Interest Elections

     43   

Section 3.3

    

Fees

     44   

Section 3.4

    

Alternate Rate of Interest

     45   

Section 3.5

    

Increased Costs; Illegality

     46   

Section 3.6

    

Break Funding Payments

     48   

Section 3.7

    

Taxes

     49   

Section 3.8

    

Mitigation Obligations; Replacement of Lenders

     50   

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

     52   

Section 4.1

    

Organization; Powers

     52   

Section 4.2

    

Authorization; Enforceability

     52   

Section 4.3

    

Governmental Approvals; No Conflicts

     52   

Section 4.4

    

Financial Condition; No Material Adverse Change

     52   

Section 4.5

    

Properties

     53   

Section 4.6

    

Litigation and Environmental Matters

     53   

Section 4.7

    

Compliance with Laws and Agreements

     54   

 

(i)

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

Section 4.8

    

Investment Company Status

     54   

Section 4.9

    

Taxes

     54   

Section 4.10

    

ERISA

     55   

Section 4.11

    

Subsidiaries

     55   

Section 4.12

    

Insurance

     55   

Section 4.13

    

Labor Matters

     55   

Section 4.14

    

Solvency

     56   

Section 4.15

    

Federal Reserve Regulations, etc.

     56   

Section 4.16

    

Absence of Certain Restrictions

     56   

Section 4.17

    

Material Licenses, Permits, Privileges and Franchises

     56   

Section 4.18

    

Security Documents

     56   

Section 4.19

    

Disclosure

     57   

Section 4.20

    

Inactive Subsidiaries; Rutherford

     57    ARTICLE 5. CONDITIONS      58   

Section 5.1

    

Effective Date

     58   

Section 5.2

    

Each Credit Event

     61    ARTICLE 6. AFFIRMATIVE COVENANTS      61   

Section 6.1

    

Financial Statements and Other Information

     61   

Section 6.2

    

Notices of Material Events

     63   

Section 6.3

    

Existence; Conduct of Business

     64   

Section 6.4

    

Payment and Performance of Obligations

     64   

Section 6.5

    

Maintenance of Properties

     65   

Section 6.6

    

Books and Records; Inspection Rights

     65   

Section 6.7

    

Compliance with Laws

     65   

Section 6.8

    

Use of Proceeds

     65   

Section 6.9

    

Information Regarding Collateral

     65   

Section 6.10

    

Insurance

     66   

Section 6.11

    

Casualty and Condemnation

     66   

Section 6.12

    

Additional Subsidiary Guarantors

     67   

Section 6.13

    

Further Assurances

     67   

Section 6.14

    

Compliance with Environmental Laws

     68    ARTICLE 7. NEGATIVE COVENANTS      69   

Section 7.1

    

Indebtedness; Equity Securities

     69   

Section 7.2

    

Liens

     70   

Section 7.3

    

Fundamental Changes; Business; Fiscal Year

     70   

Section 7.4

    

Investments, Loans, Advances, Guarantees and Acquisitions

     71   

Section 7.5

    

Asset Sales; Issuances of Equity Interests by Subsidiaries

     73   

Section 7.6

    

Sale and Lease Back Transactions

     73   

Section 7.7

    

Hedging Agreements

     74   

Section 7.8

    

Restricted Payments

     74   

 

(ii)

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

Section 7.9

    

Transactions with Affiliates

     74   

Section 7.10

    

Restrictive Agreements

     74   

Section 7.11

    

Amendment of Material Documents

     75   

Section 7.12

    

Financial Covenants

     75   

Section 7.13

    

Government Regulation

     75   

Section 7.14

    

Corporate Structure

     75   

Section 7.15

    

Rutherford

     75   

ARTICLE 8. EVENTS OF DEFAULT

     76   

Section 8.1

    

Events of Default

     76   

Section 8.2

    

Remedies Upon Event of Default

     78   

Section 8.3

    

Application of Funds

     78   

ARTICLE 9. THE ADMINISTRATIVE AGENT

     79   

Section 9.1

    

Appointment and Authority

     79   

Section 9.2

    

Rights as a Lender

     80   

Section 9.3

    

Exculpatory Provisions

     80   

Section 9.4

    

Reliance by Administrative Agent

     81   

Section 9.5

    

Delegation of Duties

     81   

Section 9.6

    

Resignation of Administrative Agent

     81   

Section 9.7

    

Non Reliance on Administrative Agent and Other Credit Parties

     82   

Section 9.8

    

No Other Duties, etc.

     82   

ARTICLE 10. MISCELLANEOUS

     83   

Section 10.1

    

Notices

     83   

Section 10.2

    

Waivers; Amendments

     84   

Section 10.3

    

Expenses; Indemnity; Damage Waiver

     85   

Section 10.4

    

Successors and Assigns

     87   

Section 10.5

    

Survival

     90   

Section 10.6

    

Counterparts; Integration; Effectiveness; Electronic Execution

     91   

Section 10.7

    

Severability

     91   

Section 10.8

    

Right of Setoff

     91   

Section 10.9

    

Governing Law; Jurisdiction; Consent to Service of Process

     92   

Section 10.10

    

WAIVER OF JURY TRIAL

     93   

Section 10.11

    

Headings

     93   

Section 10.12

    

Interest Rate Limitation

     93   

Section 10.13

    

Treatment of Certain Information; Confidentiality

     93   

Section 10.14

    

USA Patriot Act Notice

     94   

Section 10.15

    

Publication; Advertisement

     94   

Section 10.16

    

Non-existent Subsidiary Guarantors

     95   

 

(iii)

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.1    List of Revolving Commitments Schedule 4.6    List of Disclosed
Matters Schedule 4.11    List of Subsidiaries Schedule 4.12    List of Insurance
Schedule 4.18    List of UCC Filing Offices Schedule 4.20    List of Inactive
Subsidiaries Schedule 6.12    List of Subsidiary Guarantors Schedule 7.1    List
of Existing Indebtedness Schedule 7.2    List of Existing Liens Schedule 7.4   
List of Existing Investments Schedule 7.10    List of Existing Restrictions

EXHIBITS:

 

Exhibit A    Form of Assignment and Assumption Exhibit B-1    Form of Opinion of
Mark S. Flynn, Esq. Exhibit B-2    Form of Opinion of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C. Exhibit C    Form of Credit Request Exhibit D   
Form of Note Exhibit E    Form of Guarantee Reaffirmation Exhibit F    Form of
Increase Supplement Exhibit G    Form of Compliance Certificate Exhibit H   
Form of Notice of Conversion or Continuation Exhibit I    Form of Officers’
Closing Certificate Exhibit J    Form of Amendment to Security Agreement

 

(iv)

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 10, 2012, among
VIRTUS INVESTMENT PARTNERS, INC., the LENDERS party hereto, PNC BANK, NATIONAL
ASSOCIATION, as Syndication Agent, and THE BANK OF NEW YORK MELLON, as the
Administrative Agent, the Swingline Lender and as the Issuing Bank, amending and
restating in its entirety the Credit Agreement, dated as of September 1, 2009,
among the Borrower, the Lenders party thereto, and BNY Mellon as the
Administrative Agent and as the Issuing Bank, as amended by Amendment No. 1,
dated as of July 8, 2010, Amendment No. 2, dated as of August 2, 2010, and
Amendment No. 3 and Waiver No. 1, dated as of October 27, 2011.

The parties hereto agree as follows:

ARTICLE 1.

DEFINITIONS

Section 1.1 Defined Terms. As used in this Credit Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Revolving Loan or Borrowing, refers to
whether such Revolving Loan, or the Revolving Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Alternate Base
Rate.

“Adjusted Deferred Obligations” means, at any time, an amount equal to the
excess, if any, of (a) the total Deferred Obligations of the Borrower and the
Subsidiary Guarantors at such time determined on a consolidated basis in
accordance with GAAP, minus (b) Excess Unrestricted Cash.

“Adjusted EBITDA” means, for any period, EBITDA for such period adjusted, on a
consistent basis, to reflect the effect on EBITDA, if any, of issuances or
retirements of Equity Interests, and purchases, acquisitions, sales, transfers
and other dispositions, in each case made by the Borrower and the Subsidiaries
during such period as if they occurred at the beginning of such period.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

“Adjusted One Month Eurodollar Rate” means, on any day, the rate of interest per
annum as determined by the Administrative Agent, equal to (i) the LIBO Rate
(determined in the manner set forth in the definition thereof) for a deposit in
an amount approximately equal to $1,000,000 with a maturity of one month at
approximately 11:00 a.m., London time, on such day, provided that if the day for
which such rate is to be determined is not a Business Day, the Adjusted One
Month Eurodollar Rate for such day shall be such rate on the next preceding
Business Day multiplied by (ii) the Statutory Reserve Rate.

 

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Administrative Agent” means BNY Mellon, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” has the meaning set forth in Section 2.8(c).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means, BNY Mellon in its capacity as Administrative Agent.

“Agreement Date” has the meaning set forth in the Existing Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus 0.50%, and (iii) the Adjusted One Month
Eurodollar Rate in effect on such day plus 1.00%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted One Month Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted One Month Eurodollar Rate.

“Applicable Margin” (a) at all times from and after the Agreement Date and prior
to the Effective Date, has the meaning set forth in the Existing Credit
Agreement, and (b) at all times thereafter during the applicable periods set
forth below: (i) with respect to ABR Borrowings, the percentage set forth in the
following table under the heading “ABR Margin”, (ii) with respect to Eurodollar
Borrowings and the Letter of Credit participation fee payable under
Section 3.3(b)(i), the percentage set forth in the following table under the
heading “Eurodollar Margin and LC Fee”, and (iii) with respect to the commitment
fee payable under Section 3.3(a), the percentage set forth in the following
table under the heading “Commitment Fee”:

 

When the Leverage Ratio is:

                 

greater than or
equal to

  and less than   ABR Margin     Eurodollar
Margin and LC
Fee     Commitment Fee   2.50:1.00   n/a     1.50 %      2.50 %      0.50 % 
1.50:1.00   2.50:1.00     1.00 %      2.00 %      0.40 %  n/a   1.50:1.00    
0.750 %      1.750 %      0.35 % 

Changes in the Applicable Margin resulting from a change in the Leverage Ratio
as evidenced by the Compliance Certificate most recently delivered under
Section 6.1(c) shall become effective five Business Days after the later to
occur of (a) the date such Compliance Certificate is delivered to the
Administrative Agent, and (b) 120 days after the fiscal year end or 60 days
after the fiscal quarter end (in the case of the first three fiscal quarters of
any fiscal year), in either

 

- 2 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

case in respect of which such Compliance Certificate shall have been delivered.
Notwithstanding anything to the contrary in this definition, (i) if the Borrower
shall fail to deliver to the Administrative Agent a Compliance Certificate on or
prior to any date required hereby, the Leverage Ratio for purposes of this
defined term only shall be deemed to be greater than or equal to 2.50:1.00 from
and including such date to the fifth Business Day following the date of delivery
to the Administrative Agent of such Compliance Certificate, and (ii) during the
period commencing on the Effective Date and ending on the fifth Business Day
after the later to occur of the (A) date the first such Compliance Certificate
is delivered to the Administrative Agent, and (B) 90th day after the fiscal year
end or the 45th day after the fiscal quarter end (in the case of the first three
fiscal quarters of any fiscal year) in respect of which such first Compliance
Certificate shall have been delivered, the Leverage Ratio for purposes of this
defined term only shall be based on the certificate delivered pursuant to
Section 5.1(d).

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.4), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Availability Period” means the period from and including the Closing Date to
but excluding (a) the Maturity Date, or (b) if earlier, the date of termination
of the Revolving Commitments.

“Available Revolving Commitment” means, with respect to each Revolving Lender as
of any date, the excess if any of (a) the Revolving Commitment of such Revolving
Lender, minus (b) the Revolving Credit Exposure of such Revolving Lender.

“BNY Mellon” means The Bank of New York Mellon.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Virtus Investment Partners, Inc., a Delaware corporation.

“Borrower Group” means, collectively (i) the Borrower, (ii) each Subsidiary
Guarantor, and (iii) so long as VPD is a wholly-owned Subsidiary, VPD.

“Borrower Group Net Worth” means, as of any date, the shareholders’ equity of
the Borrower Group on a consolidated basis determined in accordance with GAAP as
of the

 

- 3 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

immediately preceding fiscal year end of the Borrower in respect of which the
financial statements required by Section 6.1(a) have been delivered to the
Credit Parties, adjusted to exclude, to the extent included therein (whether by
the equity method of accounting or otherwise), (a) the shareholders’ equity of
each Non-Guarantor Subsidiary other than VPD, and (b) the value of all
investments in each Joint Venture.

“Borrower Materials” has the meaning assigned to such term in Section 6.2.

“Borrowing” means Revolving Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Business” means, collectively, (i) the business of the Borrower and the
Subsidiaries on the Agreement Date and (ii) any business that is the same,
similar or otherwise reasonably related, ancillary or complementary thereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Hartford, CT are authorized or
required by law to remain closed, provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Calculation Period” means each period commencing on the date of delivery by the
Borrower of the financial statements required by Section 6.1(a) with respect to
a fiscal year, and ending on the date immediately preceding the commencement of
the immediately succeeding Calculation Period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral” means cash or deposit account balances or, if the
Administrative Agent and the Issuing Bank shall agree in their sole discretion,
other credit support, including the proceeds thereof, which is used to Cash
Collateralize.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent Cash Collateral, for the benefit of one or more of the
Revolving Lenders and the Issuing Bank, as collateral for the LC Exposure or
obligations of Revolving Lenders to fund participations in respect of the LC
Exposure, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Bank.

“Cash Distributions Received” means, for any period, the sum, without
duplication, of all Restricted Payments received by the Borrower Group, in cash,
from Non-Guarantor Subsidiaries and Joint Ventures.

 

- 4 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Casualty Event” means, any insured casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary Guarantor, other
than insured casualties, other insured damages or takings resulting in aggregate
Net Proceeds not exceeding $1,000,000 during any fiscal year.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CFC” means a controlled foreign corporation within the meaning of
Section 957(a) of the Code.

A “Change in Control” shall be deemed to have occurred if (a) any Person or
group (within the meaning of Rule 13d 5 of the Securities Exchange Act of 1934
as in effect on the Agreement Date) shall own directly or indirectly,
beneficially or of record, shares representing more than 25% of the aggregate
ordinary voting power or economic interests represented by the issued and
outstanding Equity Interests of the Borrower on a fully diluted basis, (b) a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower shall at any time be occupied by Persons who were neither (i) nominated
by the board of directors of the Borrower nor (ii) appointed by directors so
nominated; or (c) any change in control (or similar event, however denominated)
with respect to the Borrower or any of the Subsidiaries shall occur under and as
defined in any indenture or agreement in respect of Indebtedness in an
outstanding principal amount in excess of $1,000,000 to which the Borrower or
any Subsidiary is a party.

“Change in Law” means the occurrence, after the Agreement Date, of any of the
following: (i) the adoption or taking effect of any law, rule, regulation or
treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority, provided
that for purposes of this Credit Agreement, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, all requests, rules, guidelines or directives in
connection therewith and all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities, shall be deemed to have been adopted and become
effective after the Agreement Date.

“Closing Date” has the meaning set forth in the Existing Credit Agreement.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document.

“Commitments” means, the Revolving Commitments, the Letter of Credit Commitment
and the Swingline Commitment.

 

- 5 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit G.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreements” means, collectively, Deposit Account Control Agreements and
Securities Account Control Agreements as such terms are defined in the Security
Agreement.

“Credit Agreement” means the Existing Credit Agreement, as amended and restated
by this Amended and Restated Credit Agreement.

“Credit Obligations” means (i) the due and punctual payment of (a) principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (b) all other monetary
obligations, including reimbursement obligations in respect of LC Disbursements,
fees, commissions, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Secured Parties, or that are otherwise payable to any
Credit Party, in each case under the Loan Documents, and (ii) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Loan Parties or any other party (other than a Credit Party) under or
pursuant to the Loan Documents.

“Credit Parties” means the Administrative Agent, the Issuing Bank and the
Lenders.

“Credit Request” means a Credit Request, substantially in the form of Exhibit C,
or in such other form as shall be acceptable to the Administrative Agent.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means, subject to Section 2.12(b), any Revolving Lender that
(a) has failed to (i) fund all or any portion of its Revolving Loans or Advances
within two Business Days of the date such Revolving Loans or Advances were
required to be funded hereunder unless such Revolving Lender notifies the
Administrative Agent and the Borrower in

 

- 6 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

writing that such failure is the result of such Revolving Lender’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Revolving Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swingline Loans) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Revolving Lender’s obligation to fund a Revolving Loan or
Advance and states that such position is based on such Revolving Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Revolving Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Revolving Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Revolving Lender or any direct or indirect parent company
thereof by a Governmental Authority, so long as such ownership interest does not
(i) result in or provide such Revolving Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets, or (ii) permit such Revolving
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Revolving Lender. Any
determination by the Administrative Agent that a Revolving Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Revolving Lender shall
be deemed to be a Defaulting Lender (subject to Section 2.12(b)) upon delivery
of written notice of such determination to the Borrower, the Issuing Bank, the
Swingline Lender and each Revolving Lender.

“Deferred Obligations” of any Person means all obligations of such Person in
respect of the deferred purchase price of property or services (including
contingent payment, earn out and similar obligations, but excluding current
accounts payable incurred in the ordinary course of business which are paid
within 90 days of their respective due dates), but only to the extent required
to be reported on such Person’s financial statements under GAAP.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 4.6.

“Disqualified Equity” means any Equity Interest of any Person that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable at the

 

- 7 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

option of the holder thereof), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires or mandates payments or distributions in cash, on or prior to the date
that is one year after the Maturity Date; provided, however, that Equity
Interests that would constitute Disqualified Equity solely because the holders
thereof have the right to require such Person to repurchase or redeem such
Equity Interests upon the occurrence of one or more certain events shall not
constitute Disqualified Equity if the terms of such Equity Interest provide that
such Person may not repurchase or redeem any such Equity Interest unless such
repurchase or redemption complies with Section 7.8. The term “Disqualified
Equity” shall also include any options, warrants or other rights that are
convertible into Disqualified Equity or that are redeemable at the option of the
holder, or required to be redeemed, prior to the date that is one year after the
Maturity Date.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“EBITDA” means, for any period:

(X) Net Income for such period, (a) plus, without duplication and to the extent
deducted from revenues in determining Net Income for such period, the sum of
(i) the aggregate amount of Interest Expense, (ii) the aggregate amount of
income and franchise tax expense of the Borrower Group, (iii) all amounts
attributable to depreciation and amortization of the Borrower Group,
(iv) charges for non-cash stock based compensation of the Borrower Group on a
consolidated basis, (v) other non-cash non-recurring losses of the Borrower
Group on a consolidated basis, and (vi) unrealized mark-to-market losses of the
Borrower Group on a consolidated basis, and (b) minus, without duplication and
to the extent included in revenues in determining Net Income for such period,
the sum of (i) unrealized mark-to-market gains of the Borrower Group on a
consolidated basis, and (ii) other non-cash non-recurring gains of the Borrower
Group on a consolidated basis,

minus

(Y) the excess, if any, of (a) Cash Distributions Received, over (b) the amount
determined under paragraph (X) immediately above multiplied by 33-1/3%.

“Effective Date” means the date on which the conditions specified in Section 5.1
are satisfied (or waived in accordance with Section 10.2).

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, (iv) any other Person (other than a natural person) approved by
the Administrative Agent, the Swingline Lender and the Issuing Bank, and, unless
an Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

- 8 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, the workplace or as otherwise defined in any Environmental Law.

“Environmental Claim” means any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any Person for
damages, injunctive or equitable relief, personal injury (including sickness,
disease or death), Remedial Action costs, tangible or intangible property
damage, natural resource damages, nuisance, pollution, any adverse effect on the
environment caused by any Hazardous Material, or for fines, penalties or
restrictions, resulting from or based upon (i) the existence, or the
continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases), (ii) exposure to any Hazardous Material,
(iii) the presence, use, handling, transportation, storage, treatment or
disposal of any Hazardous Material or (iv) the violation or alleged violation of
any Environmental Law or Environmental Permit.

“Environmental Law” means any and all applicable present and future treaties,
laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the presence, management,
Release or threatened Release of any Hazardous Material or to health and safety
matters.

“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

“Equity Interest” means (i) shares of corporate stock, partnership interests,
membership interests and any other interest that confers on a Person the right
to receive a share of the profits and losses of, or a distribution of the assets
of, the issuing Person and (ii) all warrants, options or other rights to acquire
any Equity Interest set forth in clause (i) of this defined term.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(a) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower, any Subsidiary or any
ERISA Affiliate of any

 

- 9 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower, any Subsidiary or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (vi) the
incurrence by the Borrower, any Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“Eurodollar”, when used in reference to any Revolving Loan or Borrowing, refers
to whether such Revolving Loan, or the Revolving Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 8.1.

“Evergreen Letter of Credit” has the meaning assigned to such term in
Section 2.9(b)(iii).

“Excess Unrestricted Cash” means, at any time, an amount equal to the excess, if
any, of (a) the total cash of the Borrower and the Subsidiary Guarantors at such
time determined on a consolidated basis in accordance with GAAP to the extent
that (i) neither the Borrower nor any Subsidiary Guarantor is subject to any
restriction on the use of such cash, and (ii) such cash is subject to the lien
created by the Security Documents and such lien is perfected in accordance with,
and has the priority required by, the Security Documents, minus (b) $25,000,000.

“Excluded Taxes” means, with respect to any Credit Party or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 3.8(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.7, except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.7.

“Existing Credit Agreement” means the Credit Agreement, dated as of September 1,
2009, among the Borrower, the Lenders party thereto, and BNY Mellon as the
Administrative Agent and as the Issuing Bank, as amended by Amendment No. 1,
dated as of July 8, 2010, Amendment No. 2, dated as of August 2, 2010, and
Amendment No. 3 and Waiver No. 1, dated as of October 27, 2011, and as in effect
immediately prior to the Effective Date.

 

- 10 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, a rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (i) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if such rate is not so published for any day, the Federal Funds Effective
Rate for such day shall be the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or comptroller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s LC Exposure other than
such LC Exposure as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of outstanding Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements the Basel Committee on Bank Supervision, or any successor or similar
authority to any of the foregoing).

 

- 11 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The term
“Guaranteed” has a meaning correlative thereto. The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Guarantee Agreement” means the Guarantee Agreement, dated as of September 1,
2009, among the Borrower, Duff & Phelps Investment Management Co., an Illinois
corporation, Euclid Advisors LLC, a New York limited liability company, Kayne
Anderson Rudnick Investment Management, LLC, a California limited liability
company, Virtus Investment Advisers, Inc., a Massachusetts corporation, Newfleet
Asset Management, LLC, a Delaware limited liability company, Virtus Partners,
Inc., a Delaware corporation, Zweig Advisers, LLC, a Delaware limited liability
company, and the Administrative Agent.

“Guarantee Documents” means the Guarantee Agreement, the Guarantee Reaffirmation
and each other guarantee agreement, instrument or other document executed or
delivered pursuant to Sections 6.12 or 6.13 to guarantee any of the Credit
Obligations.

“Guarantee Reaffirmation” means the Guarantee Reaffirmation, substantially in
the form of Exhibit E, among the Borrower and the Subsidiary Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means (i) any Interest Rate Protection Agreement and
(ii) any foreign currency exchange agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price swap,
cap, collar, hedging or other like arrangement, in each case entered into to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities.

 

- 12 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Inactive Subsidiary” means (a) a Subsidiary that (i) has no assets or assets
not in excess of $250,000 and (ii) does not engage in the active conduct of a
trade or business, and (b) so long as the total assets of DPCM Holdings, Inc. do
not exceed $700,000, DPCM Holdings, Inc.

“Increase Supplement” means an Increase Supplement substantially in the form of
Exhibit F.

“Increasing Lender” has the meaning assigned to such term in Section 2.11.

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
or otherwise in respect of bonds, debentures, notes or similar instruments,
including seller paper, (iii) all obligations of such Person upon which interest
charges are customarily paid, (iv) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (v) all Deferred Obligations of such Person, (vi) all
Capital Lease Obligations and Synthetic Lease Obligations of such Person,
(vii) all obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty, (viii) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (ix) all obligations of such Person to pay a specified purchase
price for goods or services whether or not delivered or accepted (e.g., take or
pay obligations) or similar obligations, (x) to the extent not otherwise
included, all net obligations of such Person under Hedging Agreements, (xi) any
of the foregoing of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, and (xii) all Guarantees by such
Person of any of the foregoing. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.3(b).

“Information” has the meaning assigned to such term in Section 10.13(b).

“Interest Coverage Ratio” means the ratio of (i) EBITDA for the four immediately
preceding fiscal quarters then ended, to (ii) Interest Expense (excluding, to
the extent included therein, all fees paid to the Credit Parties on or about the
Effective Date relating to the establishment of the credit facilities evidenced
hereby) for the four immediately preceding fiscal quarters then ended.

“Interest Expense” means, for any period, the interest (whether expensed or
capitalized) paid or accrued (including the interest component in respect of
Capital Lease Obligations) by the Borrower Group during such period, determined
on a consolidated basis in accordance with GAAP.

 

- 13 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Interest Payment Date” means (i) with respect to any ABR Loan, the last day of
each March, June, September and December, (ii) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Eurodollar Loan is a part and, in the case of a Eurodollar Loan with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, (iii) with respect to any Swingline
Loan, the last Business Day of each calendar month, and (iv) with respect to all
Loans, the Maturity Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing. Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.

“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or similar agreement
or arrangement entered into to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities.

“Issuing Bank” means BNY Mellon, in its capacity as issuer of Letters of Credit.

“Joint Venture” means, as of any date, each Person (other than a Subsidiary, a
Virtus Fund or a Person that is a money market mutual fund) that has issued an
Equity Interest which, on such date, is held by the Borrower or any Subsidiary.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, (i) with respect to all Revolving Lenders, the
sum, without duplication, of (a) the aggregate undrawn amount of all outstanding
Letters of Credit at such time plus (b) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time and (ii) with respect to each Revolving Lender, its Applicable
Percentage of the amount determined under clause (i) above.

“Lenders” means the Revolving Lenders and the Swingline Lender.

“Letter of Credit” means any letter of credit (and any successive renewals
thereof) issued pursuant to this Credit Agreement.

 

- 14 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Letter of Credit Commitment” means, with respect to the Issuing Bank, the
commitment of the Issuing Bank to issue Letters of Credit. The initial amount of
the Letter of Credit Commitment on the Effective Date is $7,500,000.

“Leverage Ratio” means, as of any date, the ratio of (i) the sum, as of such
date, of Total Debt plus Adjusted Deferred Obligations to (ii) Adjusted EBITDA
for the four immediately preceding fiscal quarters ended on such date or, if
such date is not a fiscal quarter end, for the four immediately preceding fiscal
quarters then ended.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters LIBO Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in Dollars in the London interbank market) at approximately 11:00 a.m.,
London time, on the day that is two Business Days prior to the first day of such
Interest Period, as the rate for deposits in Dollars with a maturity comparable
to such Interest Period. In the event that such rate is not available at such
time for any reason, then the “LIBO Rate” with respect to such Eurodollar
Borrowing for such Interest Period shall be the rate of interest per annum as
determined by the Administrative Agent, equal to the rate, as reported by BNY
Mellon to the Administrative Agent, quoted by BNY Mellon to leading banks in the
London interbank market as the rate at which BNY Mellon is offering dollar
deposits in an amount approximately equal to its ratable share of such
Eurodollar Borrowing with a maturity comparable to such Interest Period at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (ii) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Loan Documents” means this Credit Agreement, the Notes, the Guarantee
Documents, the documentation in respect of each Letter of Credit, and the
Security Documents.

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Loans” means the Revolving Loans and the Swingline Loans.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiary Guarantors, taken as a whole, (ii) the legality,
validity or enforceability of any Loan Document, (iii) the ability of any Loan
Party to perform any of its obligations under any Loan Document, (iv) the rights
of or benefits available to any Credit Party under any Loan Document or (v) any
Lien purported to be created under the applicable Loan Documents shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any Collateral,

 

- 15 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

with the priority required thereby, except (a) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (b) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the applicable Security Document.

“Material Obligations” means, as of any date, Indebtedness or other obligations
(other than Indebtedness or other obligations under the Loan Documents) of any
one or more of the Borrower or any Subsidiary in an aggregate principal amount
exceeding $4,000,000. For purposes of determining Material Obligations, the
“principal amount” of any Indebtedness or other obligations at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or any Subsidiary, as applicable, would be required to pay if such
Indebtedness or other obligations became due and payable on such day.

“Maturity Date” means September 7, 2017.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their sole
discretion.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the sum, without duplication, of (a) the net
income (or loss) for such period of the Borrower Group on a consolidated basis
determined in accordance with GAAP, adjusted to exclude, to the extent included
therein (whether by the equity method of accounting or otherwise), the income
(or loss) attributable to each Non-Guarantor Subsidiary and each Joint Venture,
plus (b) all Cash Distributions Received.

“Net Proceeds” means, with respect to any event, (i) the cash proceeds received
in respect of such event, including (a) any cash received in respect of any
non-cash proceeds, but only as and when received, (b) in the case of a casualty,
insurance proceeds, and (c) in the case of a condemnation or similar event,
condemnation awards and similar payments, (ii) net of the sum of (a) all
reasonable fees and out of pocket expenses paid by the Borrower and the
Subsidiaries to third parties in connection with such event, and (b) the amount
of all taxes paid (or reasonably estimated to be payable) by the Borrower and
the Subsidiaries and the amount of any cash reserves established by the Borrower
and the Subsidiaries to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by the chief financial officer of the Borrower);
provided that, subject to Section 6.11, with respect to any casualty or other
insured damage or condemnation or similar proceeding, if the Borrower shall
deliver a certificate of a Financial Officer to the Administrative Agent on or
before the tenth day following the date of receipt by the Borrower or such
Subsidiary, as applicable, of the proceeds thereof setting forth the intent of
the Borrower or such Subsidiary, as applicable, to use the proceeds thereof to
replace or repair the assets that are the subject thereof with, or otherwise
purchase, other assets within 180 days of receipt of such

 

- 16 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

proceeds, such proceeds shall not constitute Net Proceeds except to the extent
not so used at the end of such 180 day period, at which time such unapplied
proceeds shall be deemed Net Proceeds.

“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.

“Non—Guarantor Subsidiary” means, as of any date, each Subsidiary (other than
VPD) that is not a Guarantor Subsidiary.

“Notes” means, with respect to each Lender, a promissory note evidencing such
Lender’s Loans payable to the order of such Lender (or, if required by such
Lender, to such Lender and its registered assigns) substantially in the form of
Exhibit D.

“Notice of Conversion or Continuation” means a Notice of Conversion or
Continuation, substantially in the form of Exhibit H, or in such other form as
shall be acceptable to the Administrative Agent.

“Notice of Non-Extension” has the meaning assigned to such term in
Section 2.9(b)(iii).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Loan Document.

“Participant” has the meaning assigned to such term in Section 10.4(d).

“Patriot Act” has the meaning assigned to such term in Section 10.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being contested in compliance with Section 6.4,
provided that enforcement of such Liens is stayed pending such contest;

(b) landlords’, vendors’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 6.4;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

- 17 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(k);

(f) easements, zoning restrictions, rights of way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligation and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and the Subsidiaries;

(g) Liens in favor of a financial institution encumbering deposits (including
the right of setoff) held by such financial institution in the ordinary course
of its business and which are within the general parameters customary in the
banking industry; and

(h) Liens on Margin Stock to the extent that a prohibition on such Liens would
violate Regulation U.

“Permitted Investments” means:

(a) debt obligations maturing within one year from the date of acquisition
thereof to the extent the principal thereof and interest thereon is backed by
the full faith and credit of the United States of America;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, or from Moody’s Investors Service, Inc.;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000 or, to the
extent not otherwise included, any Lender, and which is rated at least A1 by
Standard & Poor’s Ratings Services, a division of The McGraw Hill Companies, and
P1 by Moody’s Investors Service, Inc. in the note or commercial paper rating
category;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (c) of
this definition; and

(e) money market mutual funds, 90% of the investments of which are in cash or
investments contemplated by clauses (a), (b) and (c) of this definition.

 

- 18 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Permitted Prior Liens” means (a) Liens referred to in clauses (b), (c), (d),
(f) and (g) of the defined term “Permitted Encumbrances”, and (b) Liens referred
to in clauses (c), (d) and (e) of Section 7.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform” has the meaning assigned to such term in Section 6.2.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNY Mellon as its prime commercial lending rate at its principal
office in New York City; each change in the Prime Rate being effective from and
including the date such change is publicly announced as being effective. The
Prime Rate is not intended to be lowest rate of interest charged by BNY Mellon
in connection with extensions of credit to borrowers.

“Properties” has the meaning assigned to such term in Section 4.6(b)(i).

“Public Lender” has the meaning assigned to such term in Section 6.2.

“Register” has the meaning assigned to such term in Section 10.4(c).

“Regulated Equity Interest” means any Equity Interest issued by a Subsidiary to
any Person other than the Borrower or a Subsidiary Guarantor.

“Regulation D” means Regulation D of the Board.

“Regulation T” means Regulation T of the Board.

“Regulation U” means Regulation U of the Board.

“Regulation X” means Regulation X of the Board.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” has the meaning set forth in Section 101(22) of CERCLA.

“Remedial Action” means (a) “remedial action” as such term is defined in CERCLA,
42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
environment; (ii) prevent the Release or threat of Release,

 

- 19 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

or minimize the further Release of any Hazardous Material so it does not migrate
or endanger or threaten to endanger public health, welfare or the environment;
or (iii) perform studies and investigations in connection with, or as a
precondition to, (i) or (ii) above.

“Required Lenders” means, at any time, Revolving Lenders having Available
Revolving Commitments and Revolving Credit Exposures representing greater than
50% of the sum of the Available Revolving Commitments and Revolving Credit
Exposures of all Revolving Lenders, provided that at any time there are only two
Revolving Lenders, Required Lenders shall mean all Revolving Lenders. The
Available Revolving Commitments and Revolving Credit Exposures of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Restricted Payment” means, as to any Person, (i) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interests of such Person, (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interest, (iii) any payment of
principal or interest or any purchase, redemption, retirement, acquisition or
defeasance with respect to any Indebtedness of such Person which is subordinated
to the payment of the Credit Obligations, or (iv) the acquisition for value by
such Person of any Equity Interests issued by such Person or any other Person
that Controls such Person.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Swingline Loans and Letters of Credit hereunder in an aggregate outstanding
amount not exceeding the amount of such Revolving Lender’s Revolving Commitment
as set forth on Schedule 2.1 or in the Assignment and Assumption pursuant to
which such Revolving Lender shall have assumed its Revolving Commitment in
accordance with Section 10.4(b), as applicable, as such Revolving Commitment may
be adjusted from time to time pursuant to Sections 2.5 or 2.11 or pursuant to
assignments by or to such Revolving Lender pursuant to Section 10.4. The initial
aggregate amount of the Revolving Commitments on the Effective Date is
$75,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the aggregate outstanding principal amount of such Lender’s
Revolving Loans, Swingline Exposure, and LC Exposure at such time.

“Revolving Lenders” means the Persons listed on Schedule 2.1 and any other
Person that shall be the assignee of all or any part of a Revolving Loan or that
shall have assumed all or any part of a Revolving Commitment, in either case
pursuant to an Assignment and Assumption, other than any such Person that has
assigned all of its Revolving Loans and delegated all of its Revolving
Commitment, in either case pursuant to one or more Assignment and Assumptions.

“Revolving Loan” means a loan referred to in Section 2.1 and made pursuant to
Section 2.4.

 

- 20 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Rutherford” means Rutherford Financial Corporation, a Pennsylvania corporation.

“Sale and Leaseback” has the meaning assigned to such term in Section 7.6.

“Secured Parties” means the “Secured Parties” as defined in the Security
Agreement.

“Security Agreement” means the Security Agreement, dated as of September 1,
2009, among the Borrower, the Subsidiary Guarantors and the Administrative
Agent, as amended from time to time.

“Security Documents” means the Security Agreement, each Control Agreement and
each other security agreement, instrument or other document executed or
delivered pursuant to Sections 6.12 or 6.13, or Articles 4 or 10 of the Security
Agreement, to secure any of the Credit Obligations.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Revolving Lender under Regulation D or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”), as of any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power is or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent.

“Subsidiary” means any Person (other than a Virtus Fund) that is a subsidiary of
the Borrower.

“Subsidiary Guarantor” means (a) each Subsidiary Guarantor listed on Schedule
6.12 and (b) any Subsidiary that executes and delivers the Security Documents
and the Guarantee Agreement, in each case in accordance with 6.12 and 6.13.

 

- 21 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Swingline Commitment” means, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans. The initial amount
of the Swingline Commitment on the Effective Date is $5,000,000.

“Swingline Exposure” means, at any time, the aggregate outstanding principal
amount of all Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the Swingline
Exposure at such time.

“Swingline Lender” means BNY Mellon in its capacity as Swingline Lender
hereunder.

“Swingline Loan” means a loan referred to and made pursuant to Section 2.8.

“Swingline Rate” means, with respect to each Swingline Loan, the rate per annum
agreed to in writing by the Borrower and the Swingline Lender as the interest
rate that such Swingline Loan shall bear, provided that if the Borrower and the
Swingline Lender shall have been unable to agree upon such interest rate for
such Swingline Loan, the Swingline Rate for such Swingline Loan shall be a rate
per annum equal to the Alternate Base Rate plus the Applicable Margin.

“Synthetic Lease” means a lease of property or assets (other than inventory)
designed to permit the lessee (i) to claim depreciation on such property or
assets under U.S. tax law and (ii) to treat such lease as an operating lease or
not to reflect the leased property or assets on the lessee’s balance sheet under
GAAP.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum of (i) the obligations of such Person to pay rent or other amounts under any
Synthetic Lease which are attributable to principal and, without duplication,
(ii) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Debt” means, at any time, an amount equal to the total Indebtedness of
the Borrower and the Subsidiary Guarantors at such time (excluding Indebtedness
in respect of Deferred Obligations and in respect of Hedging Agreements)
determined on a consolidated basis in accordance with GAAP.

“Transactions” means (i) the execution, delivery and performance by each Loan
Party of each Loan Document to which it is a party, (ii) the borrowing of the
Loans and the issuance amendment, renewal and extension of the Letters of
Credit, and (iii) the use of the proceeds of the Loans and the Letters of
Credit.

“Type”, when used in reference to any Revolving Loan or Borrowing, refers to
whether the rate of interest on such Revolving Loan, or on the Revolving Loans
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate
or the Alternate Base Rate.

 

- 22 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“UCC” has the meaning assigned to such term in the Security Agreement.

“Virtus Fund” means, as of any date, any “registered investment company” (as
defined in Section 8 of the Investment Company Act of 1940, as amended), of
which the Borrower or any Subsidiary Guarantor is the registered investment
adviser.

“VPD” means VP Distributors, LLC, a Delaware limited liability company and a
registered broker-dealer.

“Withdrawal Liability” means a liability to a Multiemployer Plan as a result of
a complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.2 Classification of Revolving Loans and Borrowings. For purposes of
this Credit Agreement, Revolving Loans may be classified and referred to by Type
(e.g., a “Eurodollar Loan”). Borrowings may also be classified and referred to
by Type (e.g., a “Eurodollar Borrowing”).

Section 1.3 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Credit Agreement in its entirety and
not to any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Credit Agreement, (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

Section 1.4 Accounting Terms; GAAP. As used in the Loan Documents and in any
certificate, opinion or other document made or delivered pursuant thereto,
accounting terms not defined in Section 1.1, and accounting terms partly defined
in Section 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Credit
Agreement and (i) the Borrower notifies the Administrative Agent that the
Borrower objects to determining compliance with such financial ratio or
requirement on the basis of GAAP in effect immediately after such change becomes
effective or (ii) the Required Lenders so object, then the Borrower’s compliance
with such ratio or requirement shall be determined on the basis

 

- 23 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

of GAAP in effect immediately before such change becomes effective, until either
such notice is withdrawn by the Borrower or the Required Lenders, as the case
may be, or the Borrower and the Required Lenders otherwise agree. Except as
otherwise expressly provided herein, the computation of financial ratios and
requirements set forth in this Credit Agreement shall be consistent with the
Borrower’s financial statements required to be delivered hereunder.

Section 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

Section 1.6 Resolution of Drafting Ambiguities. Each Loan Party acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery of the Loan Documents to which it is a party, that it and its counsel
reviewed and participated in the preparation and negotiation hereof and thereof
and that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
hereof or thereof.

ARTICLE 2.

THE CREDITS

Section 2.1 Revolving Commitments. Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth, each
Revolving Lender agrees to make loans to the Borrower in dollars from time to
time during the Availability Period, provided that, immediately after giving
effect thereto the aggregate Revolving Credit Exposures of all Revolving Lenders
will not exceed the aggregate Revolving Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.

Section 2.2 Revolving Loans and Revolving Borrowings

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments. The failure of any Revolving Lender to make
any Revolving Loan required to be made by it shall not relieve any other
Revolving Lender of its obligations hereunder, provided that the Revolving
Commitments of the Revolving Lenders are several, and no Revolving Lender shall
be responsible for any other Revolving Lender’s failure to make Revolving Loans
as required.

(b) Subject to Section 3.5(e), each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans, as applicable, in each case as the
Borrower may request in accordance herewith. Each Revolving Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Revolving Lender to make such Eurodollar Loan, provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Eurodollar Loan in accordance with the terms of this Credit
Agreement.

 

- 24 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, provided that an ABR
Borrowing may be in an aggregate amount that is equal to the aggregate Available
Revolving Commitments or in an aggregate amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.9(e).
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of three Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Credit Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

Section 2.3 Requests for Borrowings

(a) To request a Borrowing the Borrower shall deliver a Credit Request to the
Administrative Agent by hand or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the
Administrative Agent) or notify the Administrative Agent by telephone, in each
case to be promptly confirmed by the delivery to the Administrative Agent of a
signed Credit Request (i) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the date of the proposed Borrowing. Each such
Credit Request (including each such telephonic request) shall be irrevocable and
shall specify the following information in compliance with Section 2.2:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.4; and

(vi) a reasonably detailed calculation of the Leverage Ratio on a pro forma
basis immediately after giving effect to such Borrowing.

 

- 25 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Credit Request in accordance with this Section, the Administrative
Agent shall advise each Revolving Lender of the details thereof and of the
amount of such Revolving Lender’s Revolving Loan to be made as part of the
requested Borrowing.

Section 2.4 Funding of Borrowings. Each Revolving Lender shall make each
Revolving Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Revolving Lenders. Subject to Section 5.2, the
Administrative Agent will make such Revolving Loans available to the Borrower by
promptly crediting or otherwise transferring the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent
and designated by the Borrower in the applicable Credit Request, provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.9(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

Section 2.5 Termination and Reduction of Commitments

(a) Unless previously terminated, the Commitments shall terminate on the last
day of the Availability Period.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments, provided that (i) immediately after giving effect
thereto, the sum of the Revolving Credit Exposures would not exceed the total
Revolving Commitments, (ii) each such reduction shall be in an amount that is an
integral multiple of $1,000,000 and not less than $10,000,000, (iii) each
reduction of the Revolving Commitments to an amount below the Letter of Credit
Commitment shall automatically reduce the Letter of Credit Commitment on a
dollar for dollar basis, and (iv) each reduction of the Revolving Commitments to
an amount below the Swingline Commitment shall automatically reduce the
Swingline Commitment on a dollar for dollar basis.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) or (c) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable,
provided that a notice of termination of the Revolving Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Each reduction, and any
termination, of a Commitment shall be permanent and each reduction of the
Revolving Commitments shall be made ratably among the Revolving Lenders in
accordance with their respective Revolving Commitments.

 

- 26 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Section 2.6 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Revolving Lender the then unpaid principal amount
of each Revolving Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the debt of the Borrower to such Lender resulting from
each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) or
(c) of this Section shall, to the extent not inconsistent with any entries made
in the Notes, be prima facie evidence of the existence and amounts of the
obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Credit Agreement.

(e) Any Lender may request that the Loans made by it be evidenced by a Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender, a
Note payable to the order of such Lender, substantially in the form of Exhibit
D. In addition, if requested by a Lender, its Note may be made payable to such
Lender and its registered assigns in which case all Loans evidenced by such Note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.4) be represented by one or more Notes in like form payable to the
order of the payee named therein and its registered assigns.

Section 2.7 Prepayment of Loans.

(a) Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.

(b) Prepayments Resulting from the Reduction of the Total Revolving Commitments.
In the event of any partial reduction or termination of the Revolving
Commitments, then (i) at or prior to the date of such reduction or termination,
the Administrative Agent shall notify the other Credit Parties and the Borrower
of the sum of the Revolving Credit Exposures after giving effect thereto and
(ii) if such sum would exceed the total Revolving Commitments after giving
effect to such reduction or termination, then the Borrower shall, on the date of
such reduction or termination, prepay Loans and/or take such other actions as
may be necessary to eliminate such excess.

 

- 27 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(c) Notice of Prepayment; Application of Prepayments. The Borrower shall notify
the Administrative Agent by telephone (confirmed by facsimile) of each
prepayment of a Loan hereunder (i) in the case of a prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
prepayment, or (iii) in the case of a prepayment of a Swingline Loan, not later
than 11:00 a.m., New York City time, on the day of the proposed prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Loan or Borrowing to be prepaid, provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.5, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.5. Promptly following receipt of any such
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Eurodollar Borrowing or ABR
Borrowing under Section 2.7(a) shall be in an integral multiple of $1,000,000
and not less than $5,000,000, and each partial prepayment of any Swingline Loan
under Section 2.7(a) shall be in an integral multiple of $100,000 and not less
than $500,000. Each prepayment of a Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.1.

Section 2.8 Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make loans to the Borrower in dollars from time to
time on any Business Day during the period from the Effective Date to the tenth
Business Day preceding the last day of the Availability Period in an aggregate
outstanding principal amount at any time that will not result in the Swingline
Exposure exceeding the Swingline Commitment or the sum of the total Revolving
Exposures exceeding the total Revolving Commitments, provided that the Swingline
Lender shall not be obligated to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. Notwithstanding the foregoing, the Swingline Lender shall not
be required to make a Swingline Loan if (i) prior thereto or simultaneously
therewith the Borrower shall not have borrowed Revolving Loans, or (ii) any
Credit Party shall have notified the Swingline Lender in writing at least one
Business Day prior to the date of borrowing with respect to such Swingline Loan,
that the conditions set forth in Section 5.2 have not been satisfied and such
conditions remain unsatisfied as of the requested time of the making of such
Swingline Loan. Each Swingline Loan shall be due and payable on the earlier to
occur of the seventh day after the date such Swingline Loan was made and the
third Business Day preceding the Maturity Date.

(b) Requests for Swingline Loans. To request a Swingline Loan, the Borrower
shall notify the Administrative Agent by telephone (confirmed by facsimile) no
later than 2:00 p.m., New York City time, on the day of the relevant Swingline
Loan. Each such notice shall be irrevocable and shall specify (i) the principal
amount to be borrowed, and (ii) the requested date therefore (which shall be a
Business Day). The Administrative Agent will promptly advise the Swingline
Lender of each such notice received from the Borrower. The Swingline Lender will
make the requested amount available promptly on that same day, to the

 

- 28 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent (for the account of the Borrower as set forth in
Section 2.4) who, thereupon, will promptly make such amount available to the
Borrower in like funds as provided therein or, in the case of a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.9(d) by remittance to the Issuing Bank. Each Swingline Loan shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000. The Borrower shall have the right at any time and from time to
time to prepay any Swingline Loan in whole or in part, provided that the
Borrower shall notify the Administrative Agent and the Swingline Lender by
telephone (confirmed by facsimile) no later than 11:00 a.m., New York City time,
on the day of the proposed prepayment. Each such notice shall be irrevocable and
shall specify (i) the principal amount to be prepaid, which shall be in an
amount that is an integral multiple of $100,000 and not less than $500,000, or
the remaining outstanding principal amount of the Swingline Loan being prepaid,
and (ii) the date of prepayment (which shall be a Business Day). Prepayments
shall be accompanied by accrued interest to the extent required by Section 3.1.

(c) Refunding of Unpaid Swingline Loans. The Swingline Lender may by written
notice given to the Administrative Agent not later than 10:00 a.m. on any
Business Day notify the Administrative Agent that the Swingline Lender is
requesting that each Revolving Lender advance an amount under this
Section 2.8(c) equal to its Applicable Percentage of the outstanding principal
balance and accrued interest on the Swingline Loans (each an “Advance”), in
which case (i) the Administrative Agent shall notify each Revolving Lender of
the details thereof and of the amount of such Lender’s Advance, and (ii) such
Revolving Lender shall, regardless of whether or not any Default shall have
occurred and be continuing, any action described in Section 8.2 has been taken,
any representation or warranty shall be accurate, any condition to the making of
any loan hereunder shall have been fulfilled, any set-off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Swingline Lender or the Borrower, or any other matter whatsoever (each
Revolving Lender’s obligation to make such Advance being absolute and
unconditional), make such Advance by wire transfer of immediately available
funds to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders, (A) on the date such Revolving Lender
receives such notice from the Administrative Agent if such notice is received on
a Business Day prior to 1:00 p.m., New York City time, or (B) no later than 1:00
p.m., New York City time, on the Business Day immediately following receipt of
such notice in all other cases. The Administrative Agent will make all such
Advances available to the Swingline Lender by promptly crediting or otherwise
transferring the amounts so received, in like funds, to the Swingline Lender for
the purpose of repaying in full the Swingline Loans and all accrued interest
thereon.

(d) Characterization. Each Advance made by a Revolving Lender shall, for all
purposes hereof, be deemed to be an ABR Revolving Loan made to the Borrower by
such Revolving Lender pursuant to Section 2.3, provided that in the event that
any Revolving Lender would otherwise be prevented from making any ABR Revolving
Loan to the Borrower by the provisions of the United States Bankruptcy Code or
otherwise, such Advance shall constitute a purchase by it of a participation in
the unpaid principal amount of, and accrued interest on, the Swingline Loans and
interest accruing thereon after the date of such payment. Promptly following
receipt by the Administrative Agent of any payment by or on behalf of the Loan
Parties in respect of any Swingline Loan, the Administrative Agent shall
distribute such payment

 

- 29 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

to the Swingline Lender or, to the extent that Revolving Lenders have made
Advances with respect thereto, then to such Revolving Lenders and the Swingline
Lender as their interests may appear.

Section 2.9 Letters of Credit

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of standby letters of credit denominated in dollars for
its own account, in a form acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the period from the
Closing Date to the tenth Business Day preceding the last day of the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Credit Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Credit Agreement shall control.

(b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.

(i) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand or facsimile (or transmit by electronic communication, if arrangements for
doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not later than three Business Days before the requested
date of issuance, amendment, renewal or extension) a Credit Request requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for the issuance, amendment,
renewal or extension of a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and, upon issuance, amendment, renewal or
extension of each Letter of Credit, the Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension, (x) the aggregate LC Exposure of all Revolving Lenders shall not
exceed the Letter of Credit Commitment, and (y) the aggregate Revolving Credit
Exposures of all Revolving Lenders shall not exceed the aggregate Revolving
Commitments.

(ii) Unless the Issuing Bank has received written notice from any Revolving
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance, amendment, renewal or extension of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article 5 shall not then be satisfied, then, subject to the terms and conditions
hereof, the Issuing Bank shall, on the requested date, issue a Letter of Credit
for the account of the Borrower

 

- 30 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(or the applicable Subsidiary) or enter into the applicable amendment, renewal
or extension, as the case may be, in each case in accordance with the Issuing
Bank’s usual and customary business practices. Upon the issuance amendment,
renewal or extension of each Letter of Credit, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank a risk participation in such Letter of Credit in an amount
equal to the product of such Revolving Lender’s Applicable Percentage multiplied
by the face amount of such Letter of Credit.

(iii) If the Borrower so requests in any Credit Request, the Issuing Bank may,
in its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Evergreen Letter of Credit”); provided
that each such Evergreen Letter of Credit must permit the Issuing Bank to
prevent any such extension at least once in each twelve month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice (a
“Notice of Non-Extension”) to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
Issuing Bank, the Borrower shall not be required to make a specific request to
the Issuing Bank for any such extension. Once an Evergreen Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the Issuing Bank to permit the extension of such Letter of Credit
at any time to an expiry date not later than ten Business Days prior to the
Maturity Date; provided, however, that the Issuing Bank shall not permit any
such extension if it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from any Credit Party
or the Borrower that one or more of the applicable conditions specified in
Section 5.2 is not then satisfied, and in each such case directing the Issuing
Bank not to permit such extension.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is ten Business Days prior to the Maturity Date, provided that any Letter
of Credit may provide for the renewal thereof for additional one year periods
(which shall in no event extend beyond the date that is ten Business Days prior
to the Maturity Date).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each such Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each such Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each such

 

- 31 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to any Revolving Lender to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by each Revolving Lender to the extent permitted by applicable law) suffered by
such Revolving Lender that are caused by the Issuing Bank’s failure to exercise
due care (the Revolving Lenders expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised due care).

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, then the Issuing Bank shall either (i) notify the
Borrower to reimburse the Issuing Bank therefor, in which case the Borrower
shall reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement and any accrued interest thereon on (A) the
Business Day that the Borrower receives such notice, if such notice is received
prior to 12:00 noon, New York City time, or (B) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time, provided that, if the LC Disbursement is equal to
or greater than $1,000,000, the Borrower may, subject to the conditions of
borrowing set forth herein, request in accordance with Section 2.3 that such
payment be financed with an ABR Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing, or (ii) notify the
Administrative Agent that the Issuing Bank is requesting that the Revolving
Lenders make an ABR Borrowing in an amount equal to such LC Disbursement and any
accrued interest thereon, in which case (A) the Administrative Agent shall
notify each Revolving Lender of the details thereof and of the amount of such
Revolving Lender’s Revolving Loan to be made as part of such ABR Borrowing, and
(B) each Revolving Lender shall, whether or not any Default shall have occurred
and be continuing, any representation or warranty shall be accurate, any
condition to the making of any Revolving Loan hereunder shall have been
fulfilled, or any other matter whatsoever, make the Revolving Loan to be made by
it under this paragraph by wire transfer of immediately available funds to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Revolving Lenders on (1) the Business Day that such
Revolving Lender receives such notice, if such notice is received prior to 12:00
noon, New York City time, on the day of receipt or (2) the Business Day
immediately following the day that such Revolving Lender receives such notice,
if such notice is not received prior to such time on the day of receipt. Such
Revolving Loans shall, for all purposes hereof, be deemed to be an ABR Borrowing
referred to in Section 2.1 and made pursuant to Section 2.4, and the Revolving
Lenders’ obligations to make such Revolving Loans shall be absolute and
unconditional. The Administrative Agent will make such Revolving Loans available
to the Issuing Bank by promptly crediting or otherwise transferring the amounts
so received, in like funds, to the Issuing Bank for the purpose of repaying in
full the LC Disbursement and all accrued interest thereon.

 

- 32 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Credit Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or any Loan Document, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, insufficient or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit, (iv) any amendment
or waiver of or any consent to departure from all or any of the provisions of
any Letter of Credit or any Loan Document, (v) the existence of any claim,
setoff, defense or other right that the Borrower, any other party guaranteeing,
or otherwise obligated with, the Borrower, any Subsidiary or other Affiliate
thereof or any other Person may at any time have against the beneficiary under
any Letter of Credit, any Credit Party or any other Person, whether in
connection with this Credit Agreement, any other Loan Document or any other
related or unrelated agreement or transaction, or (vi) any other act or omission
to act or delay of any kind of any Credit or any other Person or any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither any Credit Party nor any of their respective Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify (which
may include telephonic notice, promptly confirmed by facsimile) the
Administrative Agent and the Borrower of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement

 

- 33 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 3.1(b) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Revolving Lender to the extent of such payment.

(i) Cash Collateral. If any Event of Default shall occur and be continuing, on
the Business Day that the Borrower receives notice from the Administrative Agent
or the Required Lenders (or, if the maturity of the Revolving Loans has been
accelerated, Revolving Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to 105% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default described in
Section 8.1(h) or Section 8.1(i). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Credit Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Such deposit shall not bear interest, nor
shall the Administrative Agent be under any obligation whatsoever to invest the
same, provided that, at the request of the Borrower, such deposit shall be
invested by the Administrative Agent in direct short term obligations of, or
short term obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America, in each case
maturing no later than the expiry date of the Letter of Credit giving rise to
the relevant LC Exposure. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Revolving Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Credit Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

 

- 34 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Section 2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. Each Loan Party shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal of Loans, LC
Disbursements, interest or fees, or of amounts payable under Sections 3.5, 3.6,
3.7 or 10.3, or otherwise) prior to 2:00 p.m., New York City time, on the date
when due, in immediately available funds, without setoff or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office at One Wall Street, New
York, New York, or such other office as to which the Administrative Agent may
notify the other parties hereto, except payments to be made to the Issuing Bank
as expressly provided herein and except that payments pursuant to Sections 3.5,
3.6, 3.7 and 10.3, shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Pro Rata Treatment. Each Borrowing, each payment or prepayment of principal
of any Borrowing, each payment of interest on the Revolving Loans, each payment
of fees, each reduction of the Revolving Commitments and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type shall
be allocated pro rata among the Revolving Lenders in accordance with their
respective Revolving Commitments (or, if such Revolving Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Loans). Each Revolving Lender agrees that in computing such
Revolving Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Revolving Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.

(c) Funding by Revolving Lenders; Presumption by Administrative Agent.

(i) Unless the Administrative Agent shall have received notice from a Revolving
Lender prior to the proposed date of any Borrowing that such Revolving Lender
will not make available to the Administrative Agent such Revolving Lender’s
share of such Borrowing, the Administrative Agent may assume that such Revolving
Lender has made such share available on such date in accordance with Section 2.4
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Revolving Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then such Revolving Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (x) in the case of a payment to be made by such Revolving Lender, a
rate per annum equal to 0.50% plus the Federal Funds Effective Rate and (y) in
the case of a payment to be made by the Borrower, the interest

 

- 35 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

rate applicable to ABR Loans. If the Borrower and such Revolving Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Revolving Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Revolving Lender’s Revolving Loan included
in such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Revolving Lender that shall have failed to
make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Revolving Lenders or the Issuing Bank hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Revolving Lenders, the Swingline Lender or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each Revolving Lender, the
Swingline Lender and the Issuing Bank severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Revolving Lender, the Swingline Lender or the Issuing Bank, as the case may be,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate. A notice of the Administrative Agent
to any Lender, the Issuing Bank or the Borrower with respect to any amount owing
under this paragraph (c) shall be conclusive, absent manifest error.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to purchase participations in Swingline Loans and in Letters of
Credit, and to make payments pursuant to Section 10.3(c) are several and not
joint. The failure of any Revolving Lender to make any Loan, purchase any such
participation, or make any payment under Section 10.3(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make any Loan, purchase any such participation, or make any
payment required under Section 10.3(c).

(e) Failure to Satisfy Conditions Precedent. If any Revolving Lender makes
available to the Administrative Agent funds for any Revolving Loan to be made by
such Lender as provided in the foregoing provisions of this Article 2, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the borrowing of Revolving Loans set forth in Article 5 are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Revolving
Lender) to such Revolving Lender, without interest.

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

- 36 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(g) Insufficient Payment. Subject to the provisions of Article 8, whenever any
payment received by the Administrative Agent under this Credit Agreement or any
of the other Loan Documents is insufficient to pay in full all amounts due and
payable to the Credit Parties under or in respect of this Credit Agreement and
the other Loan Documents on any date, such payment shall be distributed by the
Administrative Agent and applied by the Administrative Agent (i) first, towards
payment of all fees and expenses due to the Administrative Agent under the Loan
Documents, (ii) second, towards payment of all expenses then due hereunder,
ratably among the parties entitled thereto in accordance herewith, (iii) third,
towards payment of interest, fees and commissions then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest,
fees and commissions then due to such parties, and (iv) fourth, towards payment
of principal of Loans and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal of Loans and unreimbursed LC Disbursements then due to such parties.

(h) Sharing. If any Revolving Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or other obligations hereunder resulting
in such Revolving Lender’s receiving payment of a proportion of the aggregate
amount of its Revolving Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Revolving Lender receiving such greater proportion shall (i) notify the
Administrative Agent of such fact, and (ii) purchase (for cash at face value)
participations in the Revolving Loans and such other obligations of the other
Revolving Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Revolving Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Revolving Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Credit Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Revolving
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
to any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Revolving Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Revolving Lender were a direct creditor of
each such Loan Party in the amount of such participation.

 

- 37 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Section 2.11 Increase in Revolving Commitments. The Borrower may at any time and
from time to time prior to the Maturity Date at its sole cost, expense and
effort, request any one or more of the Revolving Lenders having a Revolving
Commitment to increase its Revolving Commitment (the decision to increase the
Revolving Commitment of a Revolving Lender to be within the sole and absolute
discretion of such Revolving Lender), or any other Person reasonably
satisfactory to the Administrative Agent, the Swingline Lender and the Issuing
Bank to provide a new Revolving Commitment, by submitting, upon 30 days’ prior
written notice, to the Administrative Agent, the Swingline Lender and the
Issuing Bank an Increase Supplement duly executed by the Borrower and each such
Revolving Lender or other Person, as the case may be. If such Increase
Supplement is in all respects reasonably satisfactory to the Administrative
Agent, the Swingline Lender and the Issuing Bank, the Administrative Agent shall
execute such Increase Supplement and the Administrative Agent shall deliver a
copy thereof to the Borrower and each such Revolving Lender or other Person, as
the case may be. Upon execution and delivery of such Increase Supplement by the
Administrative Agent, the Swingline Lender and the Issuing Bank, (i) in the case
of each such Revolving Lender (an “Increasing Lender”), its Revolving Commitment
shall be increased to the amount set forth in such Increase Supplement, (ii) in
the case of each such other Person, such other Person shall become a party
hereto and have the rights and obligations of a Revolving Lender under the Loan
Documents and its Revolving Commitment shall be as set forth in such Revolving
Increase Supplement; provided that:

(a) immediately before and after giving effect to any such increase no Default
or Event of Default has occurred and is continuing;

(b) immediately after giving effect to each increase made pursuant to this
Section 2.11, the aggregate Revolving Commitments of all Lenders would not
exceed $125,000,000;

(c) each such increase of the aggregate Revolving Commitments shall be in an
amount not less than $15,000,000 or such amount plus an integral multiple of
$1,000,000;

(d) the Revolving Commitments shall not be increased on more than three
(3) occasions pursuant to this Section 2.11;

(e) if Revolving Loans would be outstanding immediately after giving effect to
any such increase, then simultaneously with such increase (i) each such
Increasing Lender, each such other Person and each other Revolving Lender having
a Revolving Commitment shall be deemed to have entered into a master assignment
and assumption, in form and substance substantially similar to Exhibit A,
pursuant to which each such other Revolving Lender shall have assigned to each
such Increasing Lender and each such other Person a portion of its Revolving
Loans necessary to reflect proportionately the Revolving Commitments as adjusted
in accordance with this Section 2.11, and (ii) in connection with such
assignment, each such Increasing Lender and each such other Person shall pay to
the Administrative Agent, for the account of each such other Revolving Lender,
such amount as shall be necessary to reflect the assignment to it of Revolving
Loans, and in connection with such master assignment each such other Revolving
Lender may treat the assignment of Eurodollar Borrowings as a prepayment of such
Eurodollar Borrowings for purposes of Section 3.6;

 

- 38 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(f) each such other Person shall have delivered to the Administrative Agent an
Administrative Questionnaire and to the Administrative Agent and the Borrower
all forms, if any, that are required to be delivered by such other Person
pursuant to Section 3.7; and

(g) the Administrative Agent shall have received such certificates, legal
opinions and other items as it shall reasonably request in connection with such
increase.

Section 2.12 Defaulting Lenders

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Revolving Lender becomes a Defaulting
Lender, then, until such time as such Revolving Lender is no longer a Defaulting
Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of Required
Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.13; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any
Revolving Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Loans and Advances under this Agreement and (y) Cash
Collateralize the Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.13; sixth, to the payment of any amounts
owing to the Revolving Lenders, the Issuing Bank or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Revolving Lender, the Issuing Bank or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender

 

- 39 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and LC Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or LC
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in reimbursement obligations with respect to
Letters of Credit and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Section 2.12(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.12(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. (A) No Revolving Lender shall be entitled to receive any fee
pursuant to Section 3.3(a) for any period during which such Revolving Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive fees pursuant to
Section 3.3(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Applicable Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.13.

(C) With respect to any fees pursuant to Section 3.3(c)(i) not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s LC Exposure or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing Bank
and the Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing Bank’s
or the Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in reimbursement obligations with
respect to Letters of Credit and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. No reallocation

 

- 40 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section 2.13.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Revolving Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Revolving Lender will, to the extent
applicable, purchase at par that portion of outstanding Revolving Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Revolving Lenders in accordance with the Revolving Commitments (without
giving effect to Section 2.12(a)(iv)), whereupon such Revolving Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Revolving Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Non-Defaulting Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loan unless it is reasonably satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) the Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is reasonably satisfied that it will have no Fronting Exposure after
giving effect thereto.

Section 2.13 Cash Collateral

(a) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or the Issuing
Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.12(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(b) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing

 

- 41 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Bank, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of such Defaulting Lender’s LC Exposure, to be applied
pursuant to clause (c) below. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Issuing Bank as herein provided (other than
Liens described in paragraphs (a), (b) and (c) of the definition of Permitted
Encumbrances), or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(c) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.13 or Section 2.12 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of reimbursement
obligations with respect to Letters of Credit (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(d) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.13 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (ii) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.12 the Person providing Cash
Collateral and the Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

ARTICLE 3.

INTEREST, FEES, YIELD PROTECTION, ETC.

Section 3.1 Interest

(a) The Revolving Loans comprising each (i) ABR Borrowing shall bear interest
the Alternate Base Rate plus the Applicable Margin and (ii) Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Eurodollar Borrowing plus the Applicable Margin. Each Swingline Loan
shall bear interest at the Swingline Rate.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan,
any reimbursement obligation in respect of any LC Disbursement or any fee or
other amount payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to 2.00%
plus the rate applicable to ABR Borrowings as

 

- 42 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

provided in the preceding paragraph of this Section. In addition,
notwithstanding the foregoing, if an Event of Default has occurred and is
continuing and (x) the Administrative Agent so notifies the Borrower, or
(y) such Event of Default has occurred under Sections 8.1(h) or 8.1(i), then, so
long as such Event of Default is continuing, all outstanding principal of each
Loan and all unreimbursed reimbursement obligations in respect of all LC
Disbursements shall, without duplication of amounts payable under the preceding
sentence, bear interest, after as well as before judgment, at a rate per annum
equal to 2.00% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraph of this Section.

(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Revolving Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Eurodollar Loan shall be payable on the effective date
of such conversion.

(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). Each of the Alternate Base Rate, the Adjusted LIBO
Rate, the Federal Funds Effective Rate, the LIBO Rate and the Adjusted One Month
Eurodollar Rate shall be determined by the Administrative Agent, and each such
determination shall be conclusive absent clearly demonstrable error.

Section 3.2 Interest Elections

(a) Each Borrowing initially shall be of the Type specified in the applicable
Credit Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Credit Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Revolving Lenders
holding the Revolving Loans comprising such Borrowing, and the Revolving Loans
comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall deliver to
the Administrative Agent a signed Notice of Conversion or Continuation (or
notify the Administrative Agent by telephone, to be promptly confirmed by
delivery to the Administrative Agent of a signed Notice of Conversion or
Continuation) by the time that a Credit Request would be required under
Section 2.3 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.

 

- 43 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(c) Each such telephonic and written Notice of Conversion or Continuation shall
be irrevocable and shall specify the following information:

(i) the Borrowing to which such Notice of Conversion or Continuation applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv) of
this paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Notice of
Conversion or Continuation, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Notice of Conversion or Continuation requests a Eurodollar Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Notice of Conversion or Continuation, the
Administrative Agent shall advise each Revolving Lender of the details thereof
and of such Revolving Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Notice of Conversion or
Continuation prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period, such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing,
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 3.3 Fees

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender, a commitment fee, which shall accrue at a rate per annum
equal to the Applicable Margin on the daily amount of the excess, if any, of
such Revolving Lender’s Revolving Commitment minus the sum of the outstanding
principal balance of its Revolving Loans and its LC Exposure during the period
from and including the date on which this Credit Agreement becomes effective
pursuant to Section 5.1 to but excluding the date on which such Revolving
Commitment terminates. Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year, and on the
date on which the Revolving Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

- 44 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at a rate per annum equal to (x) the
Applicable Margin (as defined in the Existing Credit Agreement) on the average
daily amount of such Revolving Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the Effective Date, and (y) the
Applicable Margin on the average daily amount of such Revolving Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure and (ii) to the Issuing Bank for its own account a fronting fee,
which shall accrue at the rate or rates per annum that have been separately
agreed upon between the Borrower and the Issuing Bank on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Accrued participation fees and fronting fees shall be payable in
arrears on the last day of March, June, September and December of each year,
commencing on the first such date to occur after the date hereof; provided that
all such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Notwithstanding anything
to the contrary herein, if an Event of Default has occurred and is continuing
and the Administrative Agent, in the case of participation fees, or the Issuing
Bank, in the case of fronting fees, so notifies the Borrower, then, so long as
such Event of Default is continuing, all participation fees and fronting fees
shall be calculated at a rate per annum equal to 2% plus the rate otherwise
applicable thereto and shall be payable on demand.

(c) The Borrower agrees to pay to each of the Administrative Agent, the Issuing
Bank, the Swingline Lender, and each Joint Lead Arranger, for its own account,
such fees and other amounts (and at such times) as may have been separately
agreed upon between the Borrower and such Credit Party.

(d) All fees and other amounts payable hereunder shall be paid on the dates due,
in immediately available funds. Fees and other amounts paid shall not be
refundable under any circumstances.

Section 3.4 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

- 45 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost of making or maintaining their Revolving
Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Revolving Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Revolving Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Notice of Conversion or Continuation that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (ii) if any Credit Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

Section 3.5 Increased Costs; Illegality

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank;

(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Credit Agreement, any Letter of Credit, any participation
in a Letter of Credit or Swingline Loan, or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender or the Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.7 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the Issuing Bank); or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Credit Agreement or
Eurodollar Loans made by such Lender or such Lender’s participation in any
Letter of Credit or Swingline Loan;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
Swingline Loan (or of maintaining its obligation to participate in any Letter of
Credit or any Swingline Loan or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Issuing Bank, the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such

 

- 46 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Lender or such Lender’s or the Issuing Bank’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s (or the Issuing Bank’s) holding company, if any, as a consequence of
this Credit Agreement, the Commitments of such Lender or the Issuing Bank or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Illegality. Notwithstanding any other provision of this Credit Agreement,
if, after the Agreement Date, any Change in Law shall make it unlawful for any
Revolving Lender to make or maintain any Eurodollar Loan or to give effect to
its obligations as contemplated hereby with respect to any Eurodollar Loan,
then, by written notice to the Borrower and to the Administrative Agent:

(i) such Revolving Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Revolving Lender
hereunder (or be continued for additional Interest Periods) and ABR Loans will
not thereafter (for such duration) be converted into Eurodollar Loans, whereupon
any request for a Eurodollar Borrowing or to convert an ABR Borrowing to a
Eurodollar Borrowing or to continue a Eurodollar Borrowing, as applicable, for
an additional Interest Period shall, as to such Revolving Lender only, be deemed
a request for an ABR Loan (or a request to continue an ABR Loan as such for an
additional Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
applicable), unless such declaration shall be subsequently withdrawn; and

 

- 47 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(ii) such Revolving Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans, as of the effective date of such
notice as provided in the last sentence of this paragraph.

In the event any Revolving Lender shall exercise its rights under clause (i) or
(ii) of this paragraph, all payments and prepayments of principal that would
otherwise have been applied to repay the Eurodollar Loans that would have been
made by such Revolving Lender or the converted Eurodollar Loans of such
Revolving Lender shall instead be applied to repay the ABR Loans made by such
Revolving Lender in lieu of, or resulting from the conversion of, such
Eurodollar Loans, as applicable. For purposes of this paragraph, a notice to the
Borrower by any Revolving Lender shall be effective as to each Eurodollar Loan
made by such Revolving Lender, if lawful, on the last day of the Interest Period
currently applicable to such Eurodollar Loan; in all other cases such notice
shall be effective on the date of receipt by the Borrower.

Section 3.6 Break Funding Payments. In the event of (a) the payment or
prepayment (voluntary or otherwise) of any principal of any Eurodollar Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (b) the conversion of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.7(d) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period or maturity date applicable thereto as a result of a
request by the Borrower pursuant to Section 3.8(b), then, in any such event, the
Borrower shall compensate each Revolving Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Revolving Lender shall be deemed to include an amount determined
by such Revolving Lender to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of such Eurodollar Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Eurodollar Loan, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Revolving Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Revolving Lender setting forth any
amount or amounts that such Revolving Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Revolving Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

 

- 48 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Section 3.7 Taxes

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) each Credit Party receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify each Credit
Party, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by such Credit Party and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Credit Party (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

- 49 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Credit Agreement (and from time
to time thereafter upon the request of the Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W 8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W 8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W 8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If any Credit Party determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out of pocket expenses of such Credit Party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of a Credit Party, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Credit
Party in the event such Credit Party is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
Credit Party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

Section 3.8 Mitigation Obligations; Replacement of Lenders

(a) Designation of a Different Lending Office. If any Lender or the Issuing Bank
requests compensation under Section 3.5, or requires the Borrower to pay any
additional amount to any Lender, the Issuing Bank or any Governmental Authority
for the account of any

 

- 50 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Lender or the Issuing Bank pursuant to Section 3.7, then such Lender or the
Issuing Bank, as the case may be, shall use reasonable efforts to designate a
different lending office for funding or booking its Loans or Letters of Credit
(or any participation therein) hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the Issuing Bank, as the case may be, such designation or
assignment (i) would eliminate or reduce amounts payable to such Lender or the
Issuing Bank, as the case may be, pursuant to or under Section 3.5 or
Section 3.7, as the case may be, in the future and (ii) would not subject such
Person to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Person. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.5, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.7, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.4), all of its interests, rights and obligations under
this Credit Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.4;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.5) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.5 or payments required to be made pursuant to Section 3.7, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

- 51 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Credit Parties that:

Section 4.1 Organization; Powers. Each of the Borrower and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 4.2 Authorization; Enforceability. The Transactions are within the
corporate, partnership or other analogous powers of each of the Borrower and the
Subsidiary Guarantors to the extent it is a party thereto and have been duly
authorized by all necessary corporate, partnership or other analogous and, if
required, equity holder action. Each Loan Document has been duly executed and
delivered by each of the Borrower and the Subsidiary Guarantors to the extent it
is a party thereto and constitutes a legal, valid and binding obligation
thereof, enforceable in accordance with its terms, subject to applicable Debtor
Relief Laws.

Section 4.3 Governmental Approvals; No Conflicts. The Transactions (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (x) filings, registrations and
recordings necessary to perfect Liens created under the Loan Documents and
(y) such as have been obtained or made and are in full force and effect,
(ii) will not violate any applicable law or regulation or the charter, by laws
or other organizational documents of the Borrower or any Subsidiary or any order
of any Governmental Authority, (iii) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon the
Borrower or any Subsidiary or its assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any Subsidiary, and (iv) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any Subsidiary (other than Liens expressly permitted by
Section 7.2).

Section 4.4 Financial Condition; No Material Adverse Change

(a) The Borrower has heretofore furnished to the Credit Parties (i) the
consolidated balance sheets and statements of income, stockholders equity and
cash flows of the Borrower and its subsidiaries as of and for the fiscal year
ended December 31, 2011, reported on by PricewaterhouseCoopers LLP, and (ii) the
consolidated balance sheet and statement of income, stockholders equity and cash
flows of the Borrower and its subsidiaries as of and for the fiscal quarter
ended June 30, 2012, and the portion of the fiscal year then ended. The
consolidated financial statements referred to in clauses (i) and (ii) above
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its subsidiaries as of such dates
and for the indicated periods in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

 

- 52 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(b) Since December 31, 2011, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
either (i) the Borrower and the Subsidiary Guarantors, taken as a whole, or
(ii) the Borrower and the Subsidiaries, taken as a whole.

Section 4.5 Properties

(a) Subject to Permitted Encumbrances, the Borrower and each Subsidiary has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) Each of the Borrower and the Subsidiaries owns, or is entitled to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) Each of the Borrower and the Subsidiaries has complied in all material
respects with all obligations under all material leases to which it is a party
and all such leases are in full force and effect. Each of the Borrower and the
Subsidiaries enjoys peaceful and undisturbed possession under all such material
leases.

Section 4.6 Litigation and Environmental Matters

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of the Subsidiaries
(i) that, if adversely determined (and provided that there exists a reasonable
possibility of such adverse determination), could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve any Loan Document or the
Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect:

(i) the real properties owned, leased or operated by the Borrower and the
Subsidiaries (the “Properties”) do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute, or constituted a violation of,
(ii) require Remedial Action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, Remedial Actions and liabilities, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,

(ii) the Properties and all operations of the Borrower and the Subsidiaries are
in compliance in all material respects, and in the last five years have been in
compliance, with all Environmental Laws, and all necessary Environmental Permits
have been obtained and are in effect, except to the extent that such
noncompliance or failure to obtain any necessary permits, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect,

 

- 53 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(iii) there have been no Releases or threatened Releases at, from, under or, to
the knowledge of the Borrower, proximate to the Properties or otherwise in
connection with the current or former operations of the Borrower or the
Subsidiaries, which Releases or threatened Releases, in the aggregate, could
reasonably be expected to result in a Material Adverse Effect,

(iv) neither the Borrower nor any of the Subsidiaries has received any notice of
an Environmental Claim in connection with the Properties or the current or
former operations of the Borrower or the Subsidiaries or with regard to any
Person whose liabilities for environmental matters the Borrower or the
Subsidiaries has retained or assumed, in whole or in part, contractually, by
operation of law or otherwise, which, in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, nor do the Borrower or the
Subsidiaries have reason to believe that any such notice will be received or is
being threatened, and

(v) Hazardous Materials have not been transported from the Properties, nor have
Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of the Properties in a manner that could give rise to liability under
any Environmental Law, nor have the Borrower or the Subsidiaries retained or
assumed any liability, contractually, by operation of law or otherwise, with
respect to the generation, treatment, storage or disposal of Hazardous
Materials, which transportation, generation, treatment, storage or disposal, or
retained or assumed liabilities, in the aggregate, could reasonably be expected
to result in a Material Adverse Effect,

(c) Since the Agreement Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

Section 4.7 Compliance with Laws and Agreements. Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Section 4.8 Investment Company Status. Neither the Borrower nor any of the
Subsidiary Guarantors is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Section 4.9 Taxes. Each of the Borrower and the Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(i) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (ii) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

 

- 54 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Section 4.10 ERISA. Each of the Borrower and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect. The
present value of all accumulated benefit obligations under each Plan (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans. As of the Effective Date,
neither the Borrower nor any Subsidiary has any obligation or liability in
respect of any Plan or Multiemployer Plan.

Section 4.11 Subsidiaries. On the Effective Date, the Borrower has no direct or
indirect Subsidiaries or investments (other than Permitted Investments) in, or
joint ventures or partnerships with, any Person, except as disclosed in Schedule
4.11. Such Schedule sets forth the ownership interest of the Borrower in each
Subsidiary and identifies each Subsidiary that is a Subsidiary Guarantor on the
Effective Date. Except as disclosed in Schedule 4.11, neither the Borrower nor
any Subsidiary Guarantor has issued any Disqualified Equity and there are no
outstanding options or warrants to purchase Equity Interests of the Borrower or
any Subsidiary Guarantor of any class or kind, and there are no agreements,
voting trusts or understandings with respect thereto or affecting in any manner
the sale, pledge, assignment or other disposition thereof, including any right
of first refusal, option, redemption, call or other rights with respect thereto,
whether similar or dissimilar to any of the foregoing.

Section 4.12 Insurance. Schedule 4.12 sets forth a description of all insurance
maintained by or on behalf of the Borrower and the Subsidiaries on the Effective
Date. As of the Effective Date, all premiums in respect of such insurance that
are due and payable have been paid.

Section 4.13 Labor Matters. Except for the Disclosed Matters, (i) there are no
strikes, lockouts or slowdowns against the Borrower or any Subsidiary pending
or, to the knowledge of the Borrower, threatened, (ii) the hours worked by and
payments made to employees of the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters, except where any such
violations, individually and in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (iii) all material payments due from the
Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary and (iv) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.

 

- 55 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Section 4.14 Solvency. Immediately after the consummation of each Transaction,
(i) the fair value of the assets of the Borrower and the Subsidiaries, taken as
a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise, (ii) the present fair saleable value of
the property of the Borrower and the Subsidiaries, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (iii) each of the
Borrower and the Subsidiary Guarantors will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, and (iv) each of the Borrower and the
Subsidiary Guarantors will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following such date.

Section 4.15 Federal Reserve Regulations, etc.

(a) Neither the Borrower nor any Subsidiaries is engaged principally, or as one
of their important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. Immediately before and after giving
effect to the making of each Loan and the issuance of each Letter of Credit,
Margin Stock will constitute less than 25% of the Borrower’s assets as
determined in accordance with Regulation U.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase, acquire or carry any Margin Stock or for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of the regulations of the Board, including Regulation T, U or X or
(ii) to fund a personal loan to or for the benefit of a director or executive
officer of the Borrower or any Subsidiary.

Section 4.16 Absence of Certain Restrictions. No indenture, certificate of
designation for preferred stock, agreement or instrument to which the Borrower
or any Subsidiary is a party (other than this Credit Agreement), prohibits or
limits in any way, directly or indirectly the ability of any Subsidiary to make
Restricted Payments or loans to, to make any advance on behalf of, or to repay
any Indebtedness to, the Borrower or to another Subsidiary.

Section 4.17 Material Licenses, Permits, Privileges and Franchises. The Borrower
and each Subsidiary has all licenses, permits, privileges and franchises
material to the conduct of its business, each of which is in full force and
effect and with which the Borrower and each Subsidiary is in compliance except
where the failure to be in compliance could reasonably be expected to result in
a Material Adverse Effect.

Section 4.18 Security Documents.

(a) The Security Agreement creates in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral (as defined in the Security Agreement) and the
proceeds thereof and (i) when the

 

- 56 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Pledged Collateral (as defined in the Security Agreement), other than
uncertificated securities, uncertificated limited liability company interests
and uncertificated partnership interests, is delivered to the Administrative
Agent together with the proper endorsements, the Lien created under Security
Agreement shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Pledged Collateral, in each case prior and superior in right to any other
Person, and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 4.18 and all applicable filing fees have been
paid, the Lien created under the Security Agreement will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Collateral (other than Intellectual Property, as defined
in the Security Agreement) to the extent such security interest may be perfected
by the filing of a UCC financing statement, in each case prior and superior in
right to any other Person, other than with respect to Permitted Prior Liens.

(b) Upon the recordation of the Security Agreement (or a short form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Patent and Trademark Office and the
United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified on Schedule 4.18, the Lien
created under the Security Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Intellectual Property (as defined in the Security Agreement), in each case
prior and superior in right to any other Person, other than with respect to
Permitted Prior Liens.

(c) Each Control Agreement with respect to Deposit Accounts and Securities
Accounts (as such terms are defined in the Security Agreement) creates in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral held therein
and constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral, in each case prior
and superior in right to any other Person, other than with respect to Permitted
Prior Liens and except as otherwise expressly provided in such Control Agreement
and in Sections 9-327 and 9-340 of Article 9 of the UCC.

Section 4.19 Disclosure. The Borrower has disclosed to the Credit Parties all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to any Credit Party in connection with
the transactions contemplated hereby and the negotiation of this Credit
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

Section 4.20 Inactive Subsidiaries; Rutherford. Each of the Subsidiaries listed
on Schedule 4.20 hereto is an Inactive Subsidiary. Rutherford has no assets.

 

- 57 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ARTICLE 5.

CONDITIONS

Section 5.1 Effective Date. This Credit Agreement shall not become effective,
and the Existing Credit Agreement shall be and remain effective, until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.2):

(a) Credit Agreement. The Administrative Agent (or its counsel) shall have
received from each party hereto (including, without limitation, each Lender
under, and as such term is defined in, the Existing Credit Agreement) either
(i) a counterpart of this Credit Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile transmission of a signed signature page of this Credit
Agreement) that such party has signed a counterpart of this Credit Agreement.

(b) Notes. The Administrative Agent shall have received a Note for each Lender
that shall have requested one, signed on behalf of the Borrower.

(c) Legal Opinion. The Administrative Agent shall have received favorable
written opinions (addressed to the Credit Parties and dated the Effective Date)
from (i) Mark S. Flynn, Esq., counsel to the Loan Parties (other than
Rutherford), substantially in the form of Exhibit B-1, and (ii) Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C., special counsel to the Loan Parties
(other than Rutherford), substantially in the form of Exhibit B-2, each covering
such other matters relating to the Loan Parties, the Loan Documents and the
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinions.

(d) Officers’ Closing Certificate. The Administrative Agent shall have received
a certificate of the President or a Vice President and the Secretary or
Assistant Secretary of each Loan Party, dated the Effective Date, substantially
in the form of Exhibit I and (other than with respect to Rutherford to the
extent agreed to by the Administrative Agent in its sole and absolute
discretion):

(i) attaching a (x) long form certificate of incorporation or formation of such
Loan Party, certified as of a recent date by the Secretary of State of the
jurisdiction of its incorporation or formation and (y) a true and complete copy
of its by laws, operating agreement or other analogous agreement,

(ii) attaching resolutions of its board of directors, general partner or other
managing Person authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and the Transactions and certifying that
(x) such resolutions were duly adopted and in full force and effect and (y) no
other resolutions relating to the Loan Documents or the Transactions have been
adopted,

(iii) certifying as to the incumbency of its officer or officers who may sign
the Loan Documents, including therein a signature specimen of such officer or
officers,

 

- 58 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(iv) attaching certificates of good standing (or comparable certificates),
certified as of a recent date prior to the Effective Date, by the Secretaries of
State (or comparable official) of the jurisdiction of its incorporation or
formation and each other jurisdiction in which it is qualified to do business,

(v) either (A) attaching copies of all consents, licenses and approvals required
in connection with the execution, delivery and performance by such Loan Party
and the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required,

(vi) setting forth reasonably detailed calculations demonstrating compliance
with Section 4.14,

(vii) in the case of the certificate of the Borrower, (A) certifying compliance
with the conditions set forth in paragraphs (a) and (b) of Section 5.2, and
(B) certifying that immediately after giving effect to the Transactions
occurring on or prior to the Effective Date, neither the Borrower nor any of the
Subsidiaries shall have outstanding (1) any Indebtedness other than as permitted
under Section 7.1(a), or (2) any Disqualified Equity;

(viii) in the case of the certificate of the Borrower, attaching financial
projections, including projected capital expenditures, covering the period
through the Maturity Date; and

(ix) in the case of the certificate of the Borrower, certifying (together with
calculations and other evidence in appropriate detail) that (1) immediately
after giving effect to the Transactions occurring on or prior to the Effective
Date, the Leverage Ratio is not greater than 2.75:1.00, and (2) the Interest
Coverage Ratio is not less than 4.00:1.00.

(e) Fees and Expenses. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out of pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(f) Guarantee Reaffirmation. The Administrative Agent shall have received
counterparts of the Guarantee Reaffirmation signed on behalf of the Borrower and
each Subsidiary Guarantor.

(g) Amendment to Security Agreement. The Administrative Agent shall have
received counterparts of an amendment to the Security Agreement signed on behalf
of the Loan Parties substantially in the form of Exhibit J.

(h) Pro Rata Reallocation. If Revolving Loans would be outstanding upon the
occurrence of the Effective Date, then simultaneously therewith (1) each
Revolving Lender shall be deemed to have entered into a master assignment and
acceptance agreement, in form and substance substantially similar to Exhibit A,
pursuant to which each Revolving Lender shall have

 

- 59 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

assigned to each other Revolving Lender a portion of its Revolving Loans
necessary to reflect proportionately the Revolving Commitments as initially in
effect on the Effective Date, and (2) in connection with such assignment, each
Revolving Lender shall pay to the Administrative Agent, for the account of the
other Revolving Lenders, such amount as shall be necessary to appropriately
reflect the assignment to it of Revolving Loans and Eurodollar Borrowings; and
in connection with such master assignment each Revolving Lender may treat the
assignment of its Eurodollar Borrowings as a prepayment of such Eurodollar
Borrowings for purposes of Section 3.6.

(i) UCC, Tax and Judgment Lien Searches. The Administrative Agent shall have
received and be satisfied with the results of a search of the UCC (or
equivalent) filings made and tax and judgment lien searches with respect to the
Loan Parties in jurisdictions contemplated by the Security Agreement and
otherwise, and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 7.2 or have been released.

(j) Reserved.

(k) No Violation. The performance by each Loan Party of its obligations under
each Loan Document to which it is a party does not (i) violate any applicable
law, statute, rule or regulation or (ii) conflict with, or result in a default
or event of default under, any material agreement of any Loan Party or any other
Subsidiary.

(l) Environmental Matters; No Litigation. Each Lender shall be reasonably
satisfied (i) with the amount and nature of any environmental and employee
health and safety exposures to which the Borrower and the Subsidiaries may be
subject, or with the plans of the Borrower with respect thereto, (ii) that there
shall be no litigation or administrative proceeding, or regulatory development,
that would reasonably be expected to have a material adverse effect on (A) the
business, assets, operations, prospects, condition (financial or otherwise) or
material agreements of the Borrower and the Subsidiaries, taken as a whole,
(B) the ability of any Loan Party to perform any of its obligations under any
Loan Document or (C) the rights of or benefits available to any Credit Party
under any Loan Document, (iii) with the current status of, and the terms of any
settlement or other resolution of, any litigation or other proceedings brought
against the Borrower or any Subsidiary relating to its business, or (iv) with
the tax position and the contingent tax and other liabilities of, and with any
tax sharing agreements among the Borrower and the Subsidiaries, and with the
plans of the Borrower with respect thereto.

The Administrative Agent shall notify the Borrower and the Credit Parties of the
Effective Date, and each such notice shall be conclusive and binding. The
Administrative Agent shall be entitled to assume that each of the conditions set
forth in Sections 5.1(k) and 5.1(l) have been satisfied unless it shall have
received notice expressly to the contrary from a Credit Party or a Loan Party.

 

- 60 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Section 5.2 Each Credit Event. The obligation of each Revolving Lender to make a
Revolving Loan on the occasion of any Borrowing, of the Swingline Lender to make
a Swingline Loan on the date requested, and of each Lender to participate in any
Swingline Loan or in any issuance, amendment, renewal or extension of a Letter
of Credit (including not giving a Notice of Non-Extension in respect of any
Evergreen Letter of Credit) is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing,
such Swingline Loan or the date of such issuance, amendment, renewal or
extension (or the last day on which the Issuing Bank could deliver a Notice of
Non-Extension in respect of any Evergreen Letter of Credit), as applicable.

(b) At the time of and immediately after giving effect to such Borrowing, such
Swingline Loan or such issuance, amendment, renewal or extension (or the last
day on which the Issuing Bank could deliver a Notice of Non Extension in respect
of any Evergreen Letter of Credit), as applicable, no Default shall have
occurred and be continuing.

(c) The Administrative Agent shall have received such other documentation and
assurances as shall be reasonably required by it in connection therewith.

Each Borrowing, each Swingline Loan and each issuance, amendment, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE 6.

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:

Section 6.1 Financial Statements and Other Information. The Borrower will
furnish to each Credit Party either in hard copy or by electronic communication
(including by email, internet and intranet websites) pursuant to procedures
approved by the Administrative Agent:

(a) within 90 days after the end of each fiscal year, (i) its Form 10 K
containing its audited consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by PricewaterhouseCoopers LLP or another registered
independent public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, and (ii) consolidating unaudited balance sheets and related statements
of income, stockholders’ equity and cash flows of the Borrower and the
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year;

 

- 61 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, (i) its Form 10 Q containing its unaudited consolidated
balance sheet and related unaudited statements of income, stockholders’ equity
and cash flows, and (ii) consolidating unaudited balance sheets and related
statements of income, stockholders’ equity and cash flows of the Borrower and
the Subsidiaries, in each case, as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate signed by a Financial Officer (i) attaching
reasonably detailed calculations demonstrating compliance with Section 7.8 and
Section 7.12, (ii) attaching reasonably detailed information regarding the
utilization of the baskets contained in Sections 7.1, 7.2, 7.4 and 7.5,
(iii) listing each Subsidiary as of the date of such Compliance Certificate,
specifying whether such Subsidiary is a Domestic Subsidiary or a Foreign
Subsidiary, whether such Subsidiary is a Subsidiary Guarantor and, in the case
of each Foreign Subsidiary, whether such Foreign Subsidiary is a CFC,
(iv) containing either a certification that no Default exists or, specifying the
nature of each such Default or Event of Default, the nature and status thereof
and any action take or proposed to be taken with respect thereto, (v) certifying
that there have been no changes to the jurisdiction of organization nor legal
name of any Loan Party since the date of the last Compliance Certificate
delivered pursuant to the Credit Agreement, (vi) containing either a
certification that there has been no change to the information disclosed in the
Schedules to the Security Agreement or, after the delivery of the first
certification delivered pursuant to this subsection, as previously certified,
or, if so, specifying all such changes, and (vii) certifying that all UCC
financing statements or other appropriate filings, recordings or registrations,
including all refilings, rerecordings and reregistrations, containing a
description of the Collateral have been filed of record in each governmental,
municipal or other appropriate office in each jurisdiction identified pursuant
to Schedule 3.1(a)(v) to the Security Agreement and each other jurisdiction as
is necessary to perfect the Liens in the Collateral, and all other actions have
been taken, to the extent necessary to protect and perfect the Security Interest
(as defined in the Security Agreement) except as noted therein with respect to
any continuation statements to be filed within the 12 month period after the
date of such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) within 45 days after the beginning of each fiscal year, (i) an annual
consolidated forecast for the Borrower and the Subsidiaries for such fiscal
year, including projected consolidated statements of income of the Borrower and
the Subsidiaries, all in reasonable detail acceptable to the Administrative
Agent, and (ii) promptly upon preparation thereof, such other forecasts that the
Borrower or any Subsidiary may prepare and any revisions that may be made to any
forecast previously delivered to the Credit Parties;

 

- 62 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(f) furnish to each Credit Party promptly such other information with
documentation required by bank regulatory authorities under applicable “know
your customer” and Anti Money Laundering rules and regulations (including,
without limitation, the Patriot Act), as from time to time may be reasonably
requested by such Credit Party; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as any Credit
Party may reasonably request.

Section 6.2 Notices of Material Events. The Borrower will furnish to each Credit
Party prompt written notice of the following:

(a) the occurrence of any Event of Default or Default, specifying the nature and
extent thereof;

(b) the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against any Borrower or
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect;

(c) as soon as possible after, and in any event within ten (10) Business Days
after the Borrower or any ERISA Affiliate knows or has reason to know that, any
ERISA Event has occurred that, alone or together with any other ERISA Event
could reasonably be expected to result in liability of the Borrower in an
aggregate amount exceeding $1,000,000;

(d) as soon as possible and in no event later than ten (10) Business Days after
the receipt thereof by the Borrower or any Subsidiary, a copy of any notice,
summons, citations or other written communications concerning any actual,
alleged, suspected or threatened violation of any Environmental Law, or any
Environmental Liability of the Borrower or any Subsidiary, in each case, which
could reasonably be expected to have a Material Adverse Effect;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

(f) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Credit Parties
pursuant to any other clause of this Section 6.2; and

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

- 63 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Sections 6.1(a), 6.1(b), 6.2(e)
or 6.2(f) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed in Section 10.1; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Credit Party has access (whether a commercial,
third party website or whether sponsored by the Administrative Agent), provided
that: (i) the Borrower shall deliver paper copies of such documents to each
Credit Party that requests the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by such Credit Party
and (ii) the Borrower shall notify each Credit Party (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.1(c) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Credit Party shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the other Credit Parties on a confidential basis materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of such Credit
Parties may be “public side lenders” (i.e., creditors that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that it will
notify the Administrative Agent in the event that any non-public information is
included in the Borrower Materials and to cooperate with the Administrative
Agent to ensure that such non-public information is not distributed to a Public
Lender.

Section 6.3 Existence; Conduct of Business. The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3 or any
sale, lease, transfer or other disposition permitted by Section 7.5.

Section 6.4 Payment and Performance of Obligations. The Borrower will, and will
cause each of the Subsidiaries to, pay or perform its obligations, including Tax
liabilities, that, if not paid or performed, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (ii) the Borrower or such Subsidiary

 

- 64 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (iii) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

Section 6.5 Maintenance of Properties. The Borrower will, and will cause each of
the Subsidiary Guarantors to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

Section 6.6 Books and Records; Inspection Rights. The Borrower will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of the Subsidiaries to, permit any representatives designated by any Credit
Party, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accounting
firm, all at such reasonable times and as often as reasonably requested.

Section 6.7 Compliance with Laws. The Borrower will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. In addition, and without
limiting the foregoing sentence, the Borrower shall comply in all material
respects, with (i) the Trading with Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Patriot Act.

Section 6.8 Use of Proceeds

(a) The proceeds of the Loans and the Letters of Credit will be used only as
follows: (iii) for working capital requirements, (iv) for general corporate
purposes, including capital expenditures, and (v) for investments in Joint
Ventures and non-hostile acquisitions to the extent permitted by Section 7.4.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to (i) purchase, acquire or carry any Margin Stock, (ii) for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X, or (iii) in any manner which would violate any
of the foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto.

Section 6.9 Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent prompt written notice of any change in (i) the legal name
or jurisdiction of incorporation or formation of any Loan Party, (ii) the
location of the chief executive office of any Loan Party, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned or held by it or on its behalf or, except as provided in the
applicable

 

- 65 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Security Documents, any office or facility at which Collateral owned or held by
it or on its behalf with an aggregate book value in excess of $1,000,000 is
located (including the establishment of any such new office or facility),
(iii) the identity or organizational structure of any Loan Party such that a
filed financing statement becomes misleading or (iv) the Federal Taxpayer
Identification Number or company organizational number of any Loan Party. The
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

Section 6.10 Insurance. The Borrower will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, (i) adequate insurance for its insurable properties, all to such
extent and against such risks, including fire, casualty, business interruption
and other risks insured against by extended coverage, as is customary with
companies in the same or similar businesses operating in the same or similar
locations, (ii) adequate errors and omissions insurance as is customary with
companies in the same or similar business operating in the same or similar
locations, and (iii) such other insurance as is required pursuant to the terms
of any Security Document.

Section 6.11 Casualty and Condemnation

(a) The Borrower will furnish to the Credit Parties prompt written notice of any
casualty or other insured damage in excess of $1,000,000 to any portion of any
property owned or held by or on behalf of itself or any Subsidiary Guarantor or
the commencement of any action or proceeding for the taking of any such property
or any part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding.

(b) If any Casualty Event results in Net Proceeds (whether in the form of
insurance proceeds, condemnation award or otherwise), the Administrative Agent
is authorized to collect such Net Proceeds and, if received by the Borrower or
any Subsidiary Guarantor, such Net Proceeds shall not be commingled with any of
its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Administrative Agent hereunder and
shall be forthwith paid over to the Administrative Agent, provided that (i) to
the extent that the Borrower or any of the Subsidiary Guarantors intends to use
any such Net Proceeds to repair, restore, reinvest or replace assets of the
Borrower or any of the Subsidiary Guarantors as provided in the proviso of the
definition of the term “Net Proceeds”, the Administrative Agent shall, subject
to the terms and conditions of such proviso, deliver such Net Proceeds to the
Borrower, (ii) otherwise, the Administrative Agent shall, and the Borrower
hereby authorizes the Administrative Agent to, apply such Net Proceeds to prepay
the Loans in accordance with Section 2.7 and (iii) all proceeds of business
interruption insurance shall be paid over to the Borrower unless a Default has
occurred and is continuing.

(c) All proceeds received by or paid to the Administrative Agent that do not
constitute Net Proceeds shall be paid over to the Borrower, on behalf of the
relevant Loan Parties, unless an Event of Default has occurred and is
continuing.

 

- 66 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Section 6.12 Additional Subsidiary Guarantors. If any of the following occur
(each an “Organizational Event”):

(a) any Person that was neither a Subsidiary Guarantor nor a wholly-owned
Subsidiary on the Effective Date becomes a wholly-owned Subsidiary,

(b) any wholly-owned Subsidiary that was an Inactive Subsidiary on the Effective
Date continues to be a wholly-owned Subsidiary but ceases to be an Inactive
Subsidiary, or

(c) with respect to any Subsidiary, the Borrower elects to have such Subsidiary
become a “Subsidiary Guarantor” hereunder,

then the Borrower will notify the Credit Parties in writing thereof not later
than the tenth Business Day after the date of such Organizational Event and
(i) the Borrower will cause such Subsidiary (unless such Subsidiary is a CFC) to
(A) execute and deliver each applicable Guarantee Document (or otherwise become
a party thereto in the manner provided therein) and become a party to each
applicable Security Document in the manner provided therein, in each case not
later than the twentieth Business Day after the date of such Organizational
Event and (B) promptly take such actions to create and perfect Liens on such
Subsidiary’s assets to secure the Credit Obligations as the Administrative Agent
or the Required Lenders shall reasonably request (it being understood that not
more than 100% of the non-voting Equity Interests (if any) and 65% of the voting
Equity Interests in a Foreign Subsidiary that is a CFC shall be pledged) and
(ii) if any Equity Interests issued by any such Subsidiary are owned or held by
or on behalf of the Borrower or any Subsidiary Guarantor or any loans, advances
or other debt is owed or owing by any such Subsidiary to the Borrower or any
Subsidiary Guarantor, the Borrower will cause such Equity Interests and
promissory notes and other instruments evidencing such loans, advances and other
debt to be pledged pursuant to the Security Documents not later than the tenth
Business Day after the date of such Organizational Event.

Section 6.13 Further Assurances

(a) The Borrower will, and will cause each Subsidiary Guarantor to, execute any
and all further documents, financing statements, agreements (including guarantee
agreements and security agreements) and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings and other documents), that may be required under any applicable law or
which the Administrative Agent or the Required Lenders may reasonably request,
to effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect (including as a result of any change in applicable
law) the Liens created or intended to be created by the Security Documents or
the validity or priority of any such Lien, all at the expense of the Borrower.
The Borrower also agrees to provide to the Administrative Agent, from time to
time upon request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

 

- 67 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(b) The Borrower hereby covenants and agrees that, if at any time on or after
the date hereof any asset or property acquired, owned or held by or on behalf of
the Borrower or any Subsidiary Guarantor that constitutes or would constitute
Collateral is not subject to a perfected Lien of the Administrative Agent under
the applicable Loan Documents with the priority required thereby (except as a
result of the Administrative Agent’s failure to maintain possession of any
instrument, stock certificate or other similar document delivered to it
hereunder or as a result of such asset or property being used or disposed of in
a manner expressly permitted by any Loan Document), then the Borrower shall, at
its own cost and expense, promptly (i) notify the Administrative Agent thereof
and (ii) execute and deliver or cause the applicable Subsidiary Guarantor to
execute and deliver, any and all agreements, instruments and other documents,
and take all further action (including the filing and recording of financing
statements and other documents), that may be necessary or reasonably requested
by the Administrative Agent to cause such asset or property to become subject to
a perfected Lien in favor of the Administrative Agent (including, where
applicable, perfection by establishing “sole dominion and control” within the
meaning of the common law and “control” within the meaning of the UCC), with the
priority required hereby. In addition, the Borrower hereby covenants and agrees
that each Compliance Certificate delivered pursuant to Section 6.1(c) after the
date hereof shall contain a certification that the representations and
warranties contained in Section 3.1(a)(v) of the Security Agreement made by it
and each other Loan Party are true and correct as of the date of such
certificate.

(c) If any real estate assets with an appraised value greater than $1,000,000
are acquired by the Borrower or any Subsidiary Guarantor after the Agreement
Date (other than assets constituting Collateral under the Security Documents
that become subject to the perfected Lien of the Security Documents upon
acquisition thereof, and other than assets upon which the Administrative Agent
has a first perfected Lien), the Borrower will notify the Credit Parties
thereof, and, if requested by the Administrative Agent or the Required Lenders,
the Borrower will cause such assets to be subjected to a Lien securing the
Credit Obligations and will take, and cause the Subsidiary Guarantors to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(a) of this Section, all at the expense of the Borrower and the Subsidiary
Guarantors.

Section 6.14 Compliance with Environmental Laws. The Borrower will, and will
cause each Subsidiary and each lessee and other Person occupying its Properties
to, comply, in all material respects with all Environmental Laws and
Environmental Permits applicable to its operations and Properties; obtain and
renew all material Environmental Permits necessary for its operations and
Properties, and conduct any Remedial Action in accordance with Environmental
Laws; provided, however, that neither the Borrower nor any of the Subsidiaries
shall be required to undertake any Remedial Action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such
circumstances.

 

- 68 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ARTICLE 7.

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:

Section 7.1 Indebtedness; Equity Securities

(a) The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Indebtedness existing on the Effective Date and set forth in Schedule 7.1,
and any extensions, renewals or replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof;

(iii) Indebtedness of (A) any Person that becomes a Subsidiary after the
Effective Date, provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary, and (B) if the Borrower assumes any
Indebtedness in connection with the acquisition of such Person, the aggregate
outstanding principal amount of all such Indebtedness assumed by the Borrower
pursuant to this clause (B) shall not exceed $2,000,000 at any time;

(iv) intercompany Indebtedness of the Borrower or any Subsidiary owing to and
held by the Borrower or any Subsidiary; provided, however, that (x) if the
Borrower or any Subsidiary Guarantor is the obligor on such Indebtedness and any
Subsidiary (other than a Subsidiary Guarantor) is the obligee thereof, such
Indebtedness must be unsecured and expressly subordinated to the prior payment
in full in cash of all Credit Obligations (including, with respect to any
Subsidiary Guarantor, its obligations under the Guarantee Documents), and (y) if
Indebtedness owed to the Borrower or any Subsidiary Guarantor is evidenced by a
promissory note, such note shall be pledged to the Administrative Agent under
the applicable Security Document;

(v) Guarantees by the Borrower of Indebtedness of any Subsidiary Guarantor and
by any Subsidiary of Indebtedness of the Borrower or any Subsidiary Guarantor,
provided that such Indebtedness is otherwise permitted by this Section 7.1(a);

(vi) obligations under any Hedging Agreements permitted by Section 7.7;

(vii) so long as at the time of the incurrence thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, other
unsecured Indebtedness of the Borrower and the Subsidiary Guarantors in an
aggregate

 

- 69 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

outstanding principal amount not, without duplication, exceeding $5,000,000 at
any time; provided that such dollar limitation shall not apply to any contingent
or deferred consideration to be paid in connection with a transaction that is
otherwise permitted by Section 7.4(i); and

(viii) other Indebtedness of VPD not in excess of $5,000,000 at any one time
outstanding.

(b) The Borrower will not, and it will not permit any Subsidiary Guarantor to,
(i) issue any Disqualified Equity, or (ii) be or become liable in respect of any
obligation (contingent or otherwise) to purchase, redeem, retire, acquire or
make any other payment in respect of any Equity Interests of the Borrower or any
Subsidiary, except as permitted under Sections 7.5(d) and 7.8.

Section 7.2 Liens. The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Effective Date and set forth in Schedule 7.2, provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
Effective Date and any extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(d) security interests existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the Effective
Date prior to the time such Person becomes a Subsidiary, provided that (i) such
security interests secure Indebtedness permitted by clause (iii) of
Section 7.1(a), (ii) such security interests are not created in contemplation of
or in connection with such acquisition or such Person becoming a Subsidiary, as
applicable, (iii) such security interests shall not apply to any other property
or assets of the Borrower or any Subsidiary and (iv) such security interests
shall secure only the Indebtedness that they secure on the date of such
acquisition or the date such Person becomes a Subsidiary, as applicable, and any
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof; and

(e) Liens permitted by any Control Agreement.

Section 7.3 Fundamental Changes; Business; Fiscal Year

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of

 

- 70 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

transactions) all or substantially all of its assets, or all or substantially
all of the Equity Interests issued by any of the Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, provided
that, if at the time thereof and immediately after giving effect thereto, no
Default shall or would have occurred and be continuing:

(i) any wholly-owned Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving entity, and any wholly-owned Subsidiary may
merge into any Subsidiary Guarantor;

(ii) any Subsidiary may merge with any Person in a transaction that is not
permitted by clause (i) of this Section 7.3(a), provided that such merger is
permitted by Sections 7.4 or 7.5, as applicable;

(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to any Subsidiary Guarantor;

(iv) the Borrower or any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets in a transaction that is not permitted by clause (iii) of
this Section 7.3(a), provided that such sale, transfer, lease or other
disposition is permitted by Section 7.5;

(v) any Subsidiary (other than a Subsidiary Guarantor) may liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders; and

(vi) Rutherford may liquidate or dissolve, provided that immediately after
giving effect thereto no Event of Default would exist.

(b) The Borrower will not, and will not permit any of the Subsidiaries to,
engage to any material extent in any business other than the Business.

(c) The Borrower will not, and will not permit any of the Subsidiaries to,
change its fiscal year.

Section 7.4 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of the Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger) any capital stock, evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, make or permit to exist any Guarantees of any obligations of, or
make or permit to exist any investment or any other interest in, any other
Person, or purchase or otherwise acquire (in one transaction or a series of
transactions (including pursuant to any merger)) any assets of any other Person
constituting a business unit, or purchase or otherwise enter into or become
party to any derivative transaction, except:

(a) Permitted Investments;

 

- 71 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(b) investments existing on the Effective Date and set forth in Schedules 4.11
and 7.4;

(c) investments made by the Borrower in the Equity Interests of any Subsidiary
Guarantor and made by any Subsidiary Guarantor in the Equity Interests of any
other Subsidiary Guarantor;

(d) loans or advances made by (i) the Borrower to any Subsidiary or (ii) any
Subsidiary to the Borrower or any other Subsidiary, in each case subject to the
limitations set forth in Section 7.1(a)(iv);

(e) acquisitions made by the Borrower from any Subsidiary Guarantor and made by
any Subsidiary Guarantor from the Borrower or any other Subsidiary Guarantor;

(f) Guarantees permitted by Section 7.1(a);

(g) Hedging Agreements permitted by Section 7.7;

(h) investments by the Borrower in the Equity Interests of VPD to the extent
necessary to meet the net capital requirements with respect to VPD under Rule
15c3-1 of the Securities Exchange Act of 1934; and

(i) other acquisitions and investments made by the Borrower or any Subsidiary
Guarantor on and subject to the following terms and conditions:

(i) immediately before and after giving effect thereto, no Default shall have
occurred and be continuing;

(ii) each such acquisition or investment, as the case may be, and all
transactions related thereto shall be consummated in accordance with all
applicable laws, ordinances, rules, regulations and requirements of all
Governmental Authorities;

(iii) for each such acquisition for which the value of the total consideration
paid by the Borrower or any Subsidiary (whether in cash or otherwise) is greater
than or equal to $20,000,000, the Borrower shall deliver to the Administrative
Agent within five (5) Business Days following the consummation of such
acquisition, (1) a notice of acquisition which shall set forth pro forma
compliance with all covenants under the Loan Documents, and (2) true and
complete copies of each acquisition document together with all schedules
thereto, each executed by all of the parties thereto;

(iv) as soon as possible but in any event within the time periods set forth in
the applicable provisions of Section 6.12, the Borrower shall have complied with
the provisions of Sections 6.12 and 6.13, if applicable, with respect to each
such acquisition or investment, as the case may be;

(v) if such investment consists of the investment of seed capital in a newly
created Virtus Fund, immediately after giving effect thereto, the aggregate cost
of all such investments made after September 1, 2012 less the aggregate cash
returns of all such investments received after September 1, 2012 shall not
exceed 25% of Borrower Group Net Worth; and

 

- 72 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(vi) if such investment is in a Joint Venture, immediately after giving effect
to each such investment (the “Test Time”), (x) the aggregate cost of all such
investments made during each Calculation Period in each Person that, as of such
Test Time, would be a Joint Venture would not exceed 25% of Borrower Group Net
Worth, and (y) the aggregate cost of all such investments in each Person that,
as of such Test Time, would be a Joint Venture would not exceed 50% of Borrower
Group Net Worth, provided further that in determining the cost, for purposes of
this clause (vi), of an investment in a Joint Venture that was formerly a
Subsidiary, the cost shall be deemed to be the book value of such Joint Venture
as set forth on the balance sheet of the Borrower Group on a consolidated basis
in accordance with GAAP.

Section 7.5 Asset Sales; Issuances of Equity Interests by Subsidiaries. The
Borrower will not, and will not permit any of the Subsidiaries to, sell,
transfer, lease or otherwise dispose (including pursuant to a merger) of any
asset, including any asset constituting an Equity Interest in any other Person,
nor will the Borrower permit any of the Subsidiaries to issue any additional
Equity Interests, except:

(a) sales, transfers, leases and other dispositions of inventory, used or
surplus equipment and Permitted Investments, in each case in the ordinary course
of business;

(b) sales, transfers, leases and other dispositions made by the Borrower to any
Subsidiary Guarantor and made by any Subsidiary Guarantor to the Borrower or any
other Subsidiary Guarantor;

(c) (x) issuances of Equity Interests by any Subsidiary Guarantor to the
Borrower or any other Subsidiary Guarantor, and (y) issuances of Equity
Interests by VPD to the Borrower;

(d) issuances of Equity Interests by the Borrower (other than Disqualified
Equity) at any time; and

(e) if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, other sales, transfers, leases
and other dispositions of assets, and issuances of Equity Interests (other than
Equity Interests not constituting perpetual common Equity Interests issued by
the Borrower and other than Equity Interests issued by any Subsidiary
Guarantor), provided that (i) the aggregate fair market value of all assets
sold, transferred, leased or otherwise disposed of, and all Equity Interests
(other than Equity Interests issued by the Borrower) issued, in each case in
reliance upon this clause (e) shall not exceed in the aggregate for any
Calculation Period 10% of the Borrower Group Net Worth, and (ii) all sales,
transfers, leases and other dispositions and all issuances of Equity Interests,
in each case permitted by this clause (e), shall be made for fair value and
solely for cash consideration, including deferred cash consideration.

Section 7.6 Sale and Lease Back Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, with any

 

- 73 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Person whereby it shall sell or transfer any property, real or personal, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Leaseback”).

Section 7.7 Hedging Agreements. The Borrower will not, and will not permit any
of the Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or such Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

Section 7.8 Restricted Payments. The Borrower will not, and will not permit any
of the Subsidiaries to, declare or make, or agree to pay for or make, directly
or indirectly, any Restricted Payment unless immediately before and after giving
effect to any such Restricted Payment no Default shall exist or would occur,
except:

(a) the Borrower may declare and pay, and agree to pay, dividends with respect
to its Equity Interests payable solely in perpetual common Equity Interests, and

(b) any Subsidiary may declare and pay dividends with respect to its Equity
Interests to the Borrower or any Subsidiary Guarantor.

Section 7.9 Transactions with Affiliates. The Borrower will not, and will not
permit any of the Subsidiaries to, sell, transfer, lease or otherwise dispose
(including pursuant to a merger) any property or assets to, or purchase, lease
or otherwise acquire (including pursuant to a merger) any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except in the ordinary course of business at prices and on terms and conditions
not less favorable to the Borrower or such Subsidiary than could be obtained on
an arms length basis from unrelated third parties, provided that this Section
shall not apply to any transaction that is permitted under Section 7.1, 7.3,
7.4, 7.5 or 7.8 of this Credit Agreement, or Article 9 of the Guarantee
Agreement, between or among the Loan Parties and not involving any other
Affiliate.

Section 7.10 Restrictive Agreements. The Borrower will not, and will not permit
any of the Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement binding on the Borrower or any
Subsidiary that prohibits, restricts or imposes any condition upon (i) the
ability of the Borrower or any Subsidiary Guarantor to create, incur or permit
to exist any Lien upon any of its property or assets (unless such agreement or
arrangement does not prohibit, restrict or impose any condition upon the ability
of any Loan Party to create, incur or permit to exist any Lien in favor of the
Secured Parties created under the Loan Documents), (ii) the ability of any
Subsidiary Guarantor to pay dividends or make other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary Guarantor or to Guarantee Indebtedness of the
Borrower or any other Subsidiary Guarantor, or (iii) the ability of any
Subsidiary to repay loans or advances to the Borrower or any Subsidiary
Guarantor, provided that (a) the foregoing shall not apply to restrictions and
conditions imposed by law or by the Loan Documents, (b) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 7.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(c) the foregoing shall not apply to customary

 

- 74 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (d) clause (i) of this Section shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Credit Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, and (e) clause (i) of this
Section shall not apply to customary provisions in leases restricting the
assignment thereof.

Section 7.11 Amendment of Material Documents. The Borrower will not, and will
not permit any Subsidiary to, amend, modify or waive any of its rights under its
certificate of formation, operating agreement or other organizational documents,
other than amendments, modifications or waivers that could not reasonably be
expected to adversely affect the Credit Parties, provided that the Borrower
shall deliver or cause to be delivered to each Credit Party a copy of each such
amendment, modification or waiver promptly after the execution and delivery
thereof.

Section 7.12 Financial Covenants

(a) Leverage Ratio. The Borrower will not permit the Leverage Ratio to be
greater than 2.75:1.00.

(b) Interest Coverage Ratio. The Borrower will not permit the Interest Coverage
Ratio to be less than 4.00:1.00 at any time.

Section 7.13 Government Regulation. The Borrower shall not, and shall not permit
any Subsidiary to, (i) be or become subject at any time to any law, regulation,
or list of any government agency (including the United States Office of Foreign
Asset Control list) that prohibits or limits any Credit Party from making any
loans or extension of credit (including the Loans and the Letters of Credit) to
any Loan Party or from otherwise conducting business with any such Loan Party,
or (ii) fail to provide documentary and other evidence of any Loan Party’s
identity as may be requested by any Lender or the Issuing Bank at any time to
enable such Lender or the Issuing Bank to verify any Loan Party’s identity or to
comply with any applicable law or regulation, including Section 326 of the
Patriot Act.

Section 7.14 Corporate Structure. The Borrower will not cause, permit or suffer
to exist any Subsidiary that is not a Subsidiary Guarantor to hold any Equity
Interest in any Subsidiary Guarantor.

Section 7.15 Rutherford. The Borrower shall not permit Rutherford to acquire or
hold any assets.

 

- 75 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ARTICLE 8.

EVENTS OF DEFAULT

Section 8.1 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non Payment of Principal or LC Disbursement. The Borrower shall fail to pay
any principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise.

(b) Other Non Payment. The Borrower shall fail to pay any interest on any Loan
or on any reimbursement obligation in respect of any LC Disbursement or any fee,
commission or any other amount (other than an amount referred to in clause
(a) of this Section) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days.

(c) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Loan Party in or in connection with any Loan
Document or any amendment or modification hereof or waiver thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with any Loan Document or any amendment or modification hereof
or waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made.

(d) Specific Covenants. The Borrower shall fail to observe or perform any
covenant, condition or agreement contained in (i) Section 6.1(c) and such
failure shall continue unremedied for a period of five days, or
(ii) Sections 6.3, 6.8, or 6.12, or in Article 7.

(e) Other Covenants. Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document to which it is a
party (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after such
Loan Party shall have obtained awareness thereof.

(f) Cross Default; Payment Default on Material Obligations. The Borrower or any
Subsidiary shall fail to make any payment (whether of principal, interest or
otherwise and regardless of amount) in respect of any Material Obligations when
and as the same shall become due and payable (after giving effect to any
applicable grace period).

(g) Other Cross Defaults. Any event or condition occurs that results in any
Material Obligations becoming due prior to their scheduled maturity or payment
date, or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Obligations or any
trustee or agent on its or their behalf to cause any Material Obligations to
become due prior to their scheduled maturity or payment date or to require the
prepayment, repurchase, redemption or defeasance thereof prior to their
scheduled maturity or payment date (in each case after giving effect to any
applicable cure period), provided that this clause (g) shall not apply to
secured Indebtedness that becomes due solely as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness.

 

- 76 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(h) Involuntary Proceedings. An involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered.

(i) Voluntary Proceedings. The Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.

(j) Inability to Pay Debts. The Borrower or any Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due.

(k) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $2,000,000 shall be rendered against the Borrower or any
Subsidiary or any combination thereof (which shall not be fully covered by
insurance without taking into account any applicable deductibles) and the same
shall remain undischarged or unbonded for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any Subsidiary to enforce any such judgment and such attachment or levy
remains undismissed or unstayed for a period of 45 days.

(l) ERISA Events. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and the Subsidiaries in an aggregate amount exceeding (i) $2,000,000 in any year
or (ii) $4,000,000 for all periods.

(m) Invalidity of Loan Documents. Any Loan Document shall cease, for any reason,
to be in full force and effect, or any Loan Party shall so assert in writing or
shall disavow any of its obligations thereunder.

(n) Liens. Any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, except (i) as a

 

- 77 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents (ii) as a result of the
Administrative Agent’s failure to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Security
Documents, or (iii) as a result of the Administrative Agent releasing all or any
portion of the Collateral or filing a UCC termination statement.

(o) Licenses. There shall occur the loss, suspension or revocation of, or
failure to renew any license or permit now held or hereafter acquired if such
loss, suspension, revocation or failure to renew could reasonably be expected to
have a Material Adverse Effect.

(p) Change in Control. A Change in Control shall occur.

Section 8.2 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, then, and in every such event (other than an event described in
Sections 8.1(h) or 8.1(i)), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the following
actions (whether before or after the Closing Date), at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of each Loan Party
accrued under the Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event described in
Sections 8.1(h) or 8.1(i), the Commitments shall automatically terminate
(whether before or after the Closing Date) and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of each Loan Party accrued under the Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

Section 8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2 (or after the Loans have automatically become immediately due and
payable and the LC Disbursements have automatically been required to be cash
collateralized as set forth in Section 2.9(i)), any amounts received on account
of the Credit Obligations shall be applied by the Administrative Agent in the
following order:

First, to the payment of that portion of the Credit Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3 but excluding fees described in Section 3.3(b)), in each case payable
to the Administrative Agent in its capacity as such;

Second, to the extent of any excess of such proceeds, to the payment of that
portion of the Credit Obligations constituting fees, indemnities and other
amounts, payable to the Credit Parties (including fees, charges and
disbursements of counsel to the respective Credit Parties and amounts payable
under Article 3 but excluding fees described in Section 3.3(b)), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

- 78 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Third, to the extent of any excess of such proceeds, to the payment of that
portion of the Credit Obligations constituting accrued and unpaid fees under
Section 3.3(b) and interest on the Loans, LC Disbursements and other Credit
Obligations, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to the extent of any excess of such proceeds, to the payment of that
portion of the Credit Obligations constituting unpaid principal of the Loans and
LC Disbursements, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the extent of any excess of such proceeds, to the Administrative Agent
for the account of the Issuing Bank, to cash collateralize that portion of LC
Disbursements comprised of the aggregate undrawn amount of Letters of Credit;

Sixth, to the extent of any excess of such proceeds, to the payment of all other
Credit Obligations of the Loan Parties owing under or in respect of the Loan
Documents that are due and payable to the Credit Parties, or any of them, on
such date, ratably based on the respective aggregate amounts of all such Credit
Obligations owing to the Credit Parties on such date; and

Last, to the extent of any excess of such proceeds, the balance, if any, after
all of the Credit Obligations have been indefeasibly paid in full, to the
Borrower or as otherwise required by Law.

Subject to Section 2.9(i), amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Credit Obligations, if any, in the order set forth above.

ARTICLE 9.

THE ADMINISTRATIVE AGENT

Section 9.1 Appointment and Authority. Each Credit Party hereby irrevocably
appoints The Bank of New York to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Credit Parties and neither the Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.

 

- 79 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Section 9.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to any other Credit Party.

Section 9.3 Exculpatory Provisions

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.2 and Article 9) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Bank.

 

- 80 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent public accounting firm and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accounting firm or experts.

Section 9.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 9.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Credit Parties and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank with an office in New York, New York. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Credit Parties, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the

 

- 81 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent shall notify the Borrower and the Credit Parties that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Credit
Parties under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Credit Party directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Section 9.7 Non Reliance on Administrative Agent and Other Credit Parties. Each
Credit Party acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Credit Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Credit Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Credit Party or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Credit Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

Section 9.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Credit Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.

 

- 82 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ARTICLE 10.

MISCELLANEOUS

Section 10.1 Notices

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

(i) if to the Borrower, to it at 100 Pearl Street, Hartford, CT 06103 Attention
of: Chief Financial Officer (Telephone No. (860) 263-4710; Facsimile No.
(860) 241-1113), with a copy to it at 100 Pearl Street, Hartford, CT 06103
Attention of: In-house Counsel (Telephone No. (860) 263-4791; Facsimile No.
(860) 241-1028);

(ii) if to the Administrative Agent, or the Issuing Bank to it at 6023 Airport
Road, Oriskany, NY 13424, Attention of: Theresa Marino, Administrator,
(Telephone No. (315) 765-4145, Facsimile No. (315) 765-4533), with a copy to The
Bank of New York, at One Wall Street, New York, New York 10286, Attention of:
Richard Shaw, Vice President (Telephone No. (212) 635-7273; Facsimile No.
(212) 635-8541); and

(iii) if to any other Credit Party, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Credit
Parties hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Credit Party pursuant to Article 2 if such Credit Party
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

- 83 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

function, as available, return e mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

Section 10.2 Waivers; Amendments

(a) No failure or delay by any Credit Party in exercising any right or power
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
and/or the issuance, amendment, extension or renewal of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether any Credit
Party may have had notice or knowledge of such Default at the time.

(b) Neither any Loan Document nor any provision thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders, provided that no
such agreement shall (i) increase any Revolving Commitment of any Revolving
Lender without the written consent of such Revolving Lender, increase the Letter
of Credit Commitment without the consent of the Issuing Bank, or increase the
Swingline Commitment without the consent of the Swingline Lender, (ii) reduce
the principal amount of any Loan or any reimbursement obligation with respect to
a LC Disbursement, or reduce the rate of any interest, or reduce any fees,
payable under the Loan Documents, without the written consent of each Credit
Party affected thereby thereof (it being understood that any amendment or
modification to the financial definitions in this Credit Agreement or to the
calculation or any financial covenant shall not constitute a reduction in the
rate of interest or fees for the purposes of this clause (ii), notwithstanding
the fact that such amendment or modification actually results in such a
reduction), (iii) postpone the date of payment at stated maturity of any Loan or
the date of payment of any reimbursement obligation with respect to an LC
Disbursement, any interest or any fees payable under the Loan Documents, or
reduce the amount of, waive or excuse any such payment, or postpone the stated
termination or expiration of the Revolving Commitments or reduce the amount of
or postpone the date of any prepayment required by Section 2.7(b) without the
written consent of each Credit Party affected

 

- 84 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

thereby, (iv) change any provision hereof in a manner that would alter the pro
rata sharing of payments required by Section 2.10(b) or the pro rata reduction
of Revolving Commitments required by Section 2.5(c), without the written consent
of each Credit Party affected thereby, (v) change any of the provisions of this
Section or the definition of the term “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, or change the currency in which Loans are to be made, Letters of
Credit are to be issued or payment under the Loan Documents is to be made, or
add additional borrowers, without the written consent of each Lender,
(vi) release any Subsidiary Guarantor from its Guarantee under the Guarantee
Documents (except as expressly provided therein), or limit its liability in
respect of such Guarantee, without the written consent of each Lender, or
(vii) release all or substantially all of the Collateral from the Liens of the
Loan Documents (except as expressly provided in the applicable Security Document
or in connection with a transaction permitted by Section 7.3), without the
consent of each Lender, and provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Swingline Lender or the Issuing Bank hereunder without the prior written consent
of such Person.

Section 10.3 Expenses; Indemnity; Damage Waiver

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Credit Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand (including enforcement) for payment in respect thereof and (iii) all
out of pocket expenses incurred by the Administrative Agent or any Credit Party
(including the fees, charges and disbursements of counsel for (1) the Lenders,
collectively, (2) any Lender that reasonably believes that a conflict of
interest exists between it and any other Lender, and (3) the Administrative
Agent) in connection with the enforcement or protection of its rights (A) in
connection with this Credit Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub agent thereof), each Credit Party, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other Loan
Document or any agreement or

 

- 85 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub agent thereof),
the Issuing Bank or any Related Party of any of the foregoing, each Revolving
Lender severally agrees to pay to the Administrative Agent (or any such sub
agent), the Issuing Bank or such Related Party, as the case may be, such
Revolving Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub agent) or the Issuing
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub agent) or the
Issuing Bank, in connection with such capacity. The obligations of the Revolving
Lenders under this paragraph (c) are subject to the provisions of
Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Credit
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

- 86 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable promptly and
in no event later than 10 days after demand therefor.

Section 10.4 Successors and Assigns

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Credit
Party and neither any Lender nor the Issuing Bank may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of Credit Party) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitments and the Loans and
obligations in respect of its LC Exposure and Swingline Exposure at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and the Loans and obligations in respect of its LC Exposure
and Swingline Exposure at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

- 87 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund, provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment in respect of such facility;

(C) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more
Swingline Loans (whether or not then outstanding); and

(D) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to (a) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (b) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (b).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or

 

- 88 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested of but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, each Issuing Bank, each
Swingline Lender and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letter of Credit and Swingline Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.5 and 10.3 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Credit Agreement that does not comply with this paragraph
shall be treated for purposes of this Credit Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit

 

- 89 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Credit Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and each Credit Party shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso in Section 10.2(b) that
directly affects such Participant. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.5, 3.6 and 3.7 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.8 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.10(h) as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.5 or 3.7 than the Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.7
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.7(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Credit Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of any Loan
Document and the making of any Loans and the issuance, amendment, renewal or
extension of any Letter of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that any Credit Party may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any LC Disbursement or any fee or any other amount payable under the
Loan Documents is outstanding and unpaid or any Letter of Credit is outstanding
and so long as the Commitments have not expired or terminated. The provisions of
Sections 3.5, 3.6, 3.7, 10.3, 10.9, 10.10 and Article 9 shall survive and remain
in full force and effect regardless of

 

- 90 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

the consummation of the transactions contemplated hereby, the repayment of the
Loans and the LC Disbursements, the expiration or termination of the Letters of
Credit and the termination of the Commitments or the termination of this Credit
Agreement or any provision hereof.

Section 10.6 Counterparts; Integration; Effectiveness; Electronic Execution

(a) Counterparts; Integration; Effectiveness. This Credit Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement and the
other Loan Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.1, this Credit Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Credit Agreement
by telecopy shall be effective as delivery of a manually executed counterpart of
this Credit Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.7 Severability. In the event any one or more of the provisions
contained in this Credit Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 10.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Credit Agreement or any other Loan Document to such Lender
or the Issuing Bank, as the case may be, irrespective of whether or not

 

- 91 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

such Lender or the Issuing Bank shall have made any demand under this Credit
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness, provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.12
and pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank, or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

Section 10.9 Governing Law; Jurisdiction; Consent to Service of Process

(a) This Credit Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to conflict of laws
principles that would require the application of the laws of another
jurisdiction.

(b) Submission to Jurisdiction. The Borrower and each other Loan Party
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court for the Southern District of
New York and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Credit Agreement or any other Loan Document,
or for recognition or enforcement of any judgment, and each of the parties
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Credit Agreement or in any other Loan Document shall affect any
right that any Credit Party may otherwise have to bring any action or proceeding
relating to this Credit Agreement or any other Loan Document against the
Borrower or any other Loan Party or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. The Borrower and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Credit Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

- 92 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.1. Nothing in this
Credit Agreement will affect the right of any party to this Credit Agreement to
serve process in any other manner permitted by law.

Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this Credit
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Credit Agreement.

Section 10.12 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or LC
Disbursement, together with all fees, charges and other amounts that are treated
as interest thereon under applicable law (collectively the “charges”), shall
exceed the maximum lawful rate (the “maximum rate”) that may be contracted for,
charged, taken, received or reserved by the Person holding an interest in such
Loan or LC Disbursement in accordance with applicable law, the rate of interest
payable in respect of such Loan or LC Disbursement hereunder, together with all
of the charges payable in respect thereof, shall be limited to the maximum rate
and, to the extent lawful, the interest and the charges that would have been
payable in respect of such Loan or LC Disbursement but were not payable as a
result of the operation of this Section shall be cumulated, and the interest and
the charges payable to such Person in respect of other Loans or LC Disbursements
or periods shall be increased (but not above the maximum rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Person.

Section 10.13 Treatment of Certain Information; Confidentiality

(a) Each of Credit Party agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such

 

- 93 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto or any other
Secured Party, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Credit Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Credit Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower or (viii) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Credit Party or any of their respective Affiliates
on a nonconfidential basis from a source other than the Borrower.

(b) For purposes of this Section, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any other Credit
Party on a nonconfidential basis prior to disclosure by the Borrower or any of
its Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 10.14 USA Patriot Act Notice. Each Credit Party that is subject to the
Patriot Act hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107 56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Credit
Party to identify each Loan Party in accordance with the Patriot Act.

Section 10.15 Publication; Advertisement

(a) Publication. No Loan Party will directly or indirectly publish, disclose or
otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of BNY Mellon or any of its Affiliates or any reference to this Credit
Agreement or the financing evidenced hereby, in any case without the prior
written consent of BNY Mellon.

(b) Advertisement. Each Loan Party hereby authorizes each of BNY Mellon to
publish the name of such Loan Party and the amount of the financing evidenced
hereby in any “tombstone” or comparable advertisement which BNY Mellon elects to
publish. In addition, each Loan Party agrees that BNY Mellon may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Effective Date.

 

- 94 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Section 10.16 Non-existent Subsidiary Guarantors. Notwithstanding anything to
the contrary contained in any Loan Document, (a) each Subsidiary Guarantor that
was dissolved prior to the Effective Date shall have no further liability under
this Credit Agreement, the Guarantee Agreement, or the Security Documents,
provided that any Lien existing on the assets of any such dissolved Subsidiary
Guarantor at the time of its dissolution shall continue in full force and effect
except as may be otherwise provided under the Loan Documents, and (b) no
signatory to the Pledge Agreement, dated as of September 1, 2009 between VP
Distributors, Inc. and the Administrative Agent shall have any further liability
thereunder, provided that any Lien existing on the assets of any such obligor
shall continue in full force and effect except as may be otherwise provided
under the Loan Documents.

[Signature pages follow]

 

- 95 -

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.

 

VIRTUS INVESTMENT PARTNERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President and Chief
Financial Officer

 

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:  

/s/ Richard G. Shaw

Name:   Richard G. Shaw Title:   Vice President

 

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Alaa Shraim

Name:   Alaa Shraim Title:   Vice President

 

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Dane Graham

Name:   Dane Graham Title:   Director

 

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Tim Stephens

Name:   Tim Stephens Title:   Director

 

Virtus Investment Partners, Inc. Amended and Restated Credit Agreement